
	
		I
		112th CONGRESS
		1st Session
		H. R. 2346
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Ms. Woolsey (for
			 herself, Mr. Stark,
			 Mrs. Maloney,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Ms. Schakowsky,
			 Mr. Davis of Illinois,
			 Ms. Lee of California,
			 Mr. Conyers,
			 Ms. Waters,
			 Mr. Olver,
			 Ms. Hirono,
			 Mr. Hastings of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Filner,
			 Ms. Moore,
			 Mr. Payne,
			 Mr. Jackson of Illinois,
			 Mr. Rush, Mr. McDermott, Ms.
			 Chu, Mr. Ellison,
			 Mr. Hinchey,
			 Mr. Grijalva,
			 Ms. Brown of Florida,
			 Mr. Honda,
			 Ms. Norton,
			 Ms. Fudge, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Oversight and Government
			 Reform, House
			 Administration, and Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve the lives of working families by providing
		  family and medical need assistance, child care assistance, in-school and after
		  school assistance, family care assistance, and encouraging the establishment of
		  family-friendly workplaces.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Balancing Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Paid Leave For New Parents and Family and Medical Leave
				Enhancement Act
					Subtitle A—Paid Leave for New Parents
					Sec. 101. Short title.
					Sec. 102. General definitions.
					Part 1—Family and medical leave insurance program
					Sec. 111. Program definitions.
					Sec. 112. Establishment of program.
					Sec. 113. Program benefits.
					Sec. 114. Voluntary employer plan.
					Sec. 115. Additional benefits.
					Sec. 116. Prohibited acts by employer.
					Sec. 117. Enforcement.
					Sec. 118. Penalties.
					Sec. 119. Education programs.
					Sec. 120. Regulations.
					Sec. 121. Effective date.
					Part 2—Civil service family and medical leave insurance
				program
					Sec. 131. Program definitions.
					Sec. 132. Establishment of program.
					Part 3—Family and medical leave insurance fund
					Sec. 141. Establishment.
					Sec. 142. Board of Trustees.
					Sec. 143. Investment of the Family and Medical Leave Insurance
				Fund.
					Sec. 144. Payments from Family and Medical Leave Insurance
				Fund.
					Sec. 145. Administrative expenses.
					Sec. 146. Amendments to the Internal Revenue Code of
				1986.
					Subtitle B—Family and Medical Leave Enhancement
				Act
					Sec. 151. Short title.
					Sec. 152. Eligible employee.
					Sec. 153. Entitlement to additional leave under the FMLA for
				parental involvement and family wellness.
					Sec. 154. Entitlement of Federal employees to leave for
				parental involvement and family wellness.
					Subtitle C—Domestic Violence Leave Act
					Sec. 161. Short title.
					Sec. 162. Entitlement to leave for domestic violence, sexual
				assault, or stalking.
					Sec. 163. Inclusion of same-sex spouses and domestic
				partners.
					Sec. 164. Entitlement to leave for Federal employees for
				domestic violence, sexual assault, or stalking.
					Sec. 165. Inclusion of same-sex spouses and domestic partners
				for leave for Federal employees.
					Subtitle D—Healthy Families Act
					Sec. 171. Short title.
					Sec. 172. Purposes.
					Sec. 173. Definitions.
					Sec. 174. Provision of paid sick time.
					Sec. 175. Posting requirement.
					Sec. 176. Prohibited acts.
					Sec. 177. Enforcement authority.
					Sec. 178. Collection of data on paid sick time and further
				study.
					Sec. 179. Effect on other laws.
					Sec. 180. Effect on existing employment benefits.
					Sec. 181. Encouragement of more generous leave
				policies.
					Sec. 182. Regulations.
					Sec. 183. Effective dates.
					Title II—Child care expansion and improvement
					Subtitle A—Care for Young Children
					Sec. 201. Expanding child care for young children.
					Subtitle B—Improving Child Care Quality Through Teacher
				Incentives
					Sec. 211. Purpose.
					Sec. 212. Definitions.
					Sec. 213. Funds for child care provider development and
				retention grants, scholarships, and health benefits coverage.
					Sec. 214. Allotments to States.
					Sec. 215. Application and plan.
					Sec. 216. Child Care Provider Development and Retention Grant
				Program.
					Sec. 217. Child Care Provider Scholarship Program.
					Sec. 218. Child care provider health benefits
				coverage.
					Sec. 219. Annual report.
					Sec. 220. Evaluation of health benefits programs by
				Secretary.
					Sec. 221. Authorization of appropriations.
					Subtitle C—Child Care Facilities Financing
					Sec. 231. Short title.
					Sec. 232. Technical and financial assistance
				grants.
					Sec. 233. Definitions.
					Sec. 234. Authorization of appropriations.
					Subtitle D—Business Child Care Incentive Grant
				Program
					Sec. 241. Business child care incentive grant
				program.
					Title III—Pre-school, in-school, and after school
				assistance
					Subtitle A—Universal Prekindergarten Act
					Sec. 301. Short title.
					Sec. 302. Purpose.
					Sec. 303. Prekindergarten grant program
				authorization.
					Sec. 304. State requirements.
					Sec. 305. Local requirements.
					Sec. 306. Professional development set-aside.
					Sec. 307. Reporting.
					Sec. 308. Federal funds supplementary.
					Sec. 309. Definitions.
					Sec. 310. Authorization of appropriations.
					Subtitle B—Universal Free School Breakfast Program
					Sec. 311. Universal free school breakfast program.
					Subtitle C—Afterschool Education Enhancement Act
					Sec. 341. Short title.
					Sec. 342. Amendments regarding 21st Century community learning
				centers.
					Title IV—Improving the workplace for families
					Subtitle A—Part-Time and Temporary Workers
				Benefits
					Sec. 401. Treatment of employees working at less than full-time
				under participation, vesting, and accrual rules governing pension
				plans.
					Sec. 402. Treatment of employees working at less than full-time
				under group health plans.
					Sec. 403. Expansion of definition of employee to include
				certain individuals whose services are leased or contracted for.
					Sec. 404. Effective dates.
					Subtitle B—United States Business Telework Act
					Sec. 411. Short title.
					Sec. 412. Telework pilot program.
					Sec. 413. Report to Congress.
					Sec. 414. Definition.
					Sec. 415. Termination.
					Sec. 416. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Currently 58
			 percent of married families with children in the United States, both parents
			 work full-time. Seventy-one percent of mothers with children under age 18 work
			 full-time.
			(2)The National Study
			 of the Changing Workforce found that 75 percent of employed parents indicated
			 that they don’t have enough time with their children.
			(3)(A)A survey conducted by
			 the Boys and Girls Clubs of America found that more than half of the
			 respondents indicated that they had little or no time to spend in physical
			 activities with their children.
				(B)Parents in 3,500,000 households,
			 representing 7,000,000 children, spend an hour or less a week doing physical
			 activities with their children.
				(C)The primary obstacle cited by the
			 parents to engaging in physical activities with their children was their work
			 schedules.
				(4)According to the
			 National Partnership for Women and Families, 78 percent of workers who need
			 leave do not take it because they cannot afford it.
			(5)Nearly every
			 industrialized nation other than the United States, and most developing
			 nations, provides parents with paid leave for infant care.
			(6)In the United
			 States, more than half of all mothers of children under the age of one work.
			 Yet parents of infants and toddlers face acute problems finding child care, and
			 child care that is available is often of mediocre quality.
			(7)Since 2000, the
			 cost of child care has increased twice as fast as the median income of families
			 with children. According to the National Association of Child Care Resource
			 & Referral Agencies, the average annual cost of child care ranges from
			 $4,560 in Mississippi to $18,773 in Massachusetts. In addition, the annual cost
			 of child care for a 4-year old is more than the annual in State tuition at a
			 public four-year college in 36 States and the District of Columbia.
			(8)The average annual
			 child care teacher salary is $20,940, a wage so low that many programs find it
			 extremely challenging to recruit fully qualified teachers and to retain them.
			 High turnover rates make it more difficult to provide quality and continuity of
			 care.
			(9)Only 17 percent of
			 eligible families received child care assistance through the Child Care
			 Development Block Grant, the Social Services Block Grant, and the Temporary
			 Assistance for Needy Families program in 2006. In addition, approximately 40
			 percent of eligible preschoolers are able to participate in the Head Start
			 program.
			(10)Among needy
			 students, school nutrition programs often provide the primary opportunity for
			 consumption of nutritionally valuable foods.
			(11)Breakfast is a
			 critical meal for children and provides the nutrition necessary to optimize
			 their learning capacities.
			(12)According to a
			 recent nationwide report by the Afterschool Alliance, approximately 15,000,000
			 children in the United States are left alone after school each week without
			 adult supervision.
			(13)Violent juvenile
			 crime peaks between the hours of 3:00 p.m. and 7:00 p.m. and teens are more
			 likely to be victims of serious violent crime in the hour after school lets out
			 than any other time of the day.
			(14)The Nation’s
			 communities can benefit from teleworking, which give workers more time to spend
			 at home with their families.
			(15)Companies with
			 telework programs have found that telework can boost employee productivity 5
			 percent to 20 percent, thereby saving businesses valuable resources and
			 time.
			IPaid
			 Leave For New Parents and Family and Medical Leave Enhancement Act
			APaid Leave for New
			 Parents
				101.Short
			 titleThis subtitle may be
			 cited as the Family Leave Insurance
			 Act.
				102.General
			 definitions
					(a)In
			 generalThe definitions provided by section 101 of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2611), other than the definitions of the
			 terms son or daughter, shall apply for purposes of this
			 subtitle.
					(b)Additional
			 definitionsIn this subtitle, the following additional
			 definitions shall apply:
						(1)Board of
			 trusteesThe term Board of Trustees means the Board
			 of Trustees of the Insurance Fund.
						(2)Covered
			 agencyThe term covered
			 agency, when used with respect to a State, means the State agency
			 referred to in paragraph (1) of section 112(b), or the Commissioner of Social
			 Security if the Commissioner is carrying out the State Family and Medical
			 Insurance Program in the State under paragraph (2) of such section.
						(3)Domestic
			 PartnerThe term
			 domestic partner means—
							(A)the person
			 recognized as the domestic partner of the employee under any domestic partner
			 registry or civil union laws of the State or political subdivision of a State
			 where the employee resides;
							(B)a same-sex spouse
			 as determined under the applicable law of the State or political subdivision of
			 a State where the employee resides; or
							(C)in the case of an
			 unmarried employee who lives in a State where a person cannot marry a person of
			 the same sex under the laws of the State, a single, unmarried adult person of
			 the same sex as the employee who is in a committed, intimate relationship with
			 the employee, is not a domestic partner to any other person, and who is
			 designated to the employer by such employee as that employee's domestic
			 partner.
							(4)Insurance
			 fundThe term Insurance Fund means the Family and
			 Medical Leave Insurance Fund established under section 141.
						(5)Managing
			 trusteeThe term Managing Trustee means the Managing
			 Trustee of the Board of Trustees of the Insurance Fund.
						(6)Son or
			 daughterThe term son or daughter means a
			 biological, adopted, or foster child, a stepchild, a legal ward, a child of a
			 person’s domestic partner, or a child of a person standing in loco parentis,
			 who is—
							(A)under 18 years of
			 age; or
							(B)18 years of age or
			 older and incapable of self-care because of a mental or physical
			 disability.
							1Family
			 and medical leave insurance program
					111.Program
			 definitionsIn this
			 part:
						(1)Eligible
			 employeeThe term eligible employee means any of the
			 following:
							(A)An employee
			 who—
								(i)earned wages with
			 a covered employer for a minimum of 6 months prior to filing an application for
			 leave benefits under this part; and
								(ii)has been employed by the employer with
			 respect to whom paid leave is requested for at least 625 hours of service
			 during the previous 6 months.
								(B)An
			 employee—
								(i)of a
			 small employer that has elected to participate in the Program under this part
			 in accordance with such regulations as the Secretary shall prescribe;
			 and
								(ii)who meets the
			 requirements of subparagraph (A), but is not an employee of the Federal
			 Government.
								(C)A self-employed
			 individual who has—
								(i)elected to
			 participate in the Program under this part in accordance with such regulations
			 as the Secretary shall prescribe;
								(ii)self-employment
			 income while a covered employer for 6 of the last 12 months prior to filing an
			 application for leave benefits under this part; and
								(iii)paid premiums
			 under section 1401(c) of the Internal Revenue Code of 1986 with respect to such
			 self-employment income.
								(2)Employer-related
			 definitions
							(A)Covered
			 employerThe term covered employer means a
			 person—
								(i)that
			 is—
									(I)an
			 employer;
									(II)a small employer
			 that has elected to participate in the Program under this part in accordance
			 with such regulations as the Secretary shall prescribe; or
									(III)a self-employed
			 individual who has elected to so participate; and
									(ii)that is not a
			 voluntary plan employer.
								(B)EmployerThe
			 term employer shall have the meaning given that term in section
			 101(4) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), except
			 that such term shall include any person who employs 2 or more employees for
			 each working day during each of 20 or more calendar workweeks in the current or
			 preceding calendar year.
							(C)Small
			 employerThe term small employer—
								(i)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs not less than 2 and not more than 19 employees for each working day
			 during each of 20 or more calendar workweeks in the current or preceding
			 calendar year; and
								(ii)includes—
									(I)any person who
			 acts, directly or indirectly, in the interest of an employer described in
			 clause (i) to any of the employees of such employer;
									(II)any successor in
			 interest of an employer described in clause (i); and
									(III)any public
			 agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203(x)) that is an employer described in clause (i) but is not an entity
			 of the Federal Government.
									(D)Voluntary plan
			 employerThe term voluntary plan employer means an
			 employer for which the Secretary has approved a voluntary plan under section
			 114 for the period involved.
							(3)Leave
			 benefitThe term leave benefit means a family and
			 medical leave insurance benefit described in section 113.
						(4)Voluntary paid
			 benefitThe term voluntary paid benefit means a
			 family and medical leave insurance benefit provided under a voluntary plan
			 approved under section 114 for the period involved.
						112.Establishment
			 of program
						(a)Federal
			 programThe Secretary of
			 Labor shall establish a Family and Medical Insurance Program.
						(b)State
			 programsIn carrying out the Federal Program established under
			 subsection (a), the Secretary may—
							(1)enter into a
			 contract with a State under which—
								(A)the State agrees to establish, or expand a
			 State program in effect at the date of the enactment of this Act to include, a
			 State Family and Medical Insurance Program that provides the benefits described
			 in this part; and
								(B)the Secretary
			 agrees to instruct the Managing Trustee of the Family and Medical Leave
			 Insurance Fund, established under section 141, to provide the State funds for
			 such benefits from the Insurance Fund; or
								(2)at the request of the Governor of a State,
			 enter into an interagency agreement with the Commissioner of Social Security
			 under which—
								(A)the Commissioner of Social Security agrees
			 to establish a State Family and Medical Insurance Program in such State to
			 provide the benefits described in this part in such State; and
								(B)the Secretary
			 agrees to instruct the Managing Trustee of the Insurance Fund to provide the
			 Commissioner of Social Security funds for such benefits from the Insurance
			 Fund.
								(c)State
			 applicationTo be eligible to receive a contract under subsection
			 (b)(1), a State shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may require. At a
			 minimum, the application shall include information identifying the State agency
			 to carry out the State Family and Medical Insurance Program under subsection
			 (b)(1).
						113.Program
			 benefits
						(a)EntitlementSubject
			 to subsections (b), (d), and (e), an eligible employee of a covered employer
			 shall be entitled to a family and medical leave insurance benefit for a total
			 of 12 workweeks of leave during any 12-month period for 1 or more of the
			 following reasons:
							(1)Because of the
			 birth of a son or daughter of the employee and in order to care for such son or
			 daughter.
							(2)Because of the
			 placement of a son or daughter with the employee for adoption or foster
			 care.
							(3)In order to care
			 for a child, parent, spouse, domestic partner, grandchild, grandparent, or
			 sibling of the employee and who has a serious health condition.
							(4)Because of a
			 serious health condition that makes the employee unable to perform the
			 functions of the position of such employee.
							(5)Because of any qualifying exigency (as the
			 Secretary of Labor shall, by regulation, determine) arising out of the fact
			 that the spouse, or a son, daughter, or parent of the employee is on active
			 duty (or has been notified of an impending call or order to active duty) in the
			 Armed Forces of the United States in support of a contingency operation.
							(6)In order to care
			 for a child, parent, spouse, domestic partner, grandchild, grandparent,
			 sibling, or next of kin of the employee who is a covered servicemember as such
			 term is defined in section 101(16) of the Family and Medical Leave Act of 1993
			 (29 U.S.C. 2611(16)).
							(b)Waiting
			 periodDuring each 12-month period described in subsection (a),
			 each eligible employee shall be subject to a waiting period of 5 workdays of
			 leave described in subsection (a) (but not more than 7 calendar days), during
			 which a leave benefit shall not be paid to the employee. The waiting period
			 shall not reduce the 12 workweeks of leave benefits available under subsection
			 (a).
						(c)Benefit
			 amount
							(1)In
			 generalSubject to paragraph (2), an eligible employee’s leave
			 benefit for any workday on which the employee takes leave as described in
			 subsection (a) shall be calculated as—
								(A)in the case of an
			 employee with an annual income of not more than $20,000, an amount equal to 100
			 percent of that employee’s daily earnings;
								(B)in the case of an
			 employee with an annual income of more than $20,000 and not more than $30,000,
			 an amount equal to the greater of—
									(i)75 percent of that
			 employee’s daily earnings; or
									(ii)100 percent of
			 the daily earnings of an employee with an annual income of $20,000;
									(C)in the case of an
			 employee with an annual income of more than $30,000 and not more than $60,000,
			 an amount equal to the greater of—
									(i)55 percent of that
			 employee’s daily earnings; or
									(ii)75 percent of the
			 daily earnings of an employee with an annual income of $30,000;
									(D)in the case of an
			 employee with an annual income of more than $60,000 and not more than $97,000,
			 an amount equal to the greater of—
									(i)40 percent of that
			 employee’s daily earnings; or
									(ii)55 percent of the
			 daily earnings of an employee with an annual income of $60,000; and
									(E)in the case of an
			 employee with an annual income of more than $97,000, an amount equal to 40
			 percent of the daily earnings of an employee with an annual income of
			 $97,000.
								(2)Indexing of
			 annual income categories
								(A)In
			 generalThe Secretary shall index the annual income amounts
			 specified in paragraph (1) for each calendar year, using the national average
			 wage index, as determined under section 209(k) of the Social Security Act (42
			 U.S.C. 409(k)).
								(B)PublicationNot
			 later than the November 1 preceding each calendar year, the Secretary shall
			 publish in the Federal Register the indexed amount determined under
			 subparagraph (A) for that calendar year.
								(d)Application
							(1)In
			 generalTo be eligible to
			 receive a family and medical insurance benefit under this part in a State, an
			 eligible employee shall submit an application to the covered agency for the
			 State at such time, in such manner, and containing the information specified in
			 paragraph (3) and such additional information as the agency may require.
							(2)Irrevocability
			 for self-employed individualsAn election by a self-employed
			 individual to participate in the Program shall be irrevocable.
							(3)Certification
			 requirementsThe covered agency shall require each of the
			 following, as part of the application for benefits under this section in
			 connection with any leave:
								(A)A certification,
			 submitted in a timely manner, issued by the health care provider of the
			 eligible employee or of the child, spouse, parent, domestic partner,
			 grandchild, grandparent or sibling of the employee, as appropriate, and similar
			 to the certification described section 103(b) of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2613(b)) in connection with such leave.
								(B)In any case in
			 which the covered agency has reason to doubt the validity of the certification
			 provided under subparagraph (A), the Secretary may require, at the expense of
			 the covered agency, that the eligible employee obtain the opinion of a second
			 health care provider designated or approved by the agency concerning any
			 information certified under subparagraph (A).
								(C)In any case in
			 which the second opinion described in subparagraph (B) differs from the opinion
			 in the original certification provided under subparagraph (A), the covered
			 agency may require, at the expense of the agency, that the employee obtain the
			 opinion of a third health care provider designated or approved jointly by the
			 agency and the employee concerning the information certified under subparagraph
			 (A). The opinion of the third health care provider concerning such information
			 shall be considered to be final and shall be binding on the agency and the
			 employee.
								(e)Payment of
			 benefits
							(1)Payment from
			 insurance fundPayments of benefits required to be made under
			 this section shall be made only from the Insurance Fund established under
			 section 141.
							(2)Certification
			 and paymentOn the final decision of a covered agency or on the
			 final judgment of any court of competent jurisdiction pursuant to paragraph (3)
			 that any person is entitled to any payment under this section—
								(A)the covered agency
			 shall certify to the Managing Trustee of the Board of Trustees of the Insurance
			 Fund the name and address of the person entitled to receive such payment, the
			 amount of such payment, and the time at which such payment shall be
			 made;
								(B)the Managing
			 Trustee shall pay the certified amount from the Insurance Fund to the covered
			 agency; and
								(C)the covered agency
			 shall make the payment to the person.
								(3)ReviewAny
			 eligible employee dissatisfied with any initial determination under this
			 section shall be entitled to reconsideration of the determination, and a
			 hearing on the determination, by the Secretary to the same extent as is
			 provided in section 205(b) of the Social Security Act (42 U.S.C. 22 405(b)) and
			 to judicial review of the final decision after such hearing as is provided in
			 section 205(g) of the Social Security Act (42 U.S.C. 405(g)).
							(4)Withholding of
			 certificationIn any case in which a review of the covered
			 agency’s decision is or may be sought under paragraph (3), the covered agency
			 may withhold certification of payment pending such review.
							(5)Other
			 compensationExcept as provided in section 115, no employee shall
			 be eligible to receive paid leave benefits under this part for any period
			 during which—
								(A)the employee is
			 receiving worker’s compensation or compensation through unemployment insurance
			 in connection with the event for which the employee is taking the leave;
			 or
								(B)the employee is
			 receiving paid leave benefits from an employer under a voluntary employer plan
			 approved under section 114.
								(f)RegulationsThe
			 Secretary shall issue regulations to carry out this section, including the
			 determination of benefits for leave taken intermittently or on a reduced leave
			 schedule, or for leave taken by a part-time, seasonal, or intermittent
			 employee.
						114.Voluntary
			 employer plan
						(a)In
			 generalAny employer may
			 submit an application to the Secretary for approval of a voluntary plan. The
			 Secretary may require the employer to resubmit the plan for approval on a
			 annual basis. During a period for which the Secretary has approved a plan, the
			 applicant shall provide a voluntary paid benefit under the plan rather than
			 participating in the Program.
						(b)ApprovalThe Secretary shall approve the voluntary
			 plan of the applicant if the Secretary finds each of the following with respect
			 to the applicant:
							(1)The rights
			 afforded to the employees covered under the plan are equal to or greater than
			 the rights afforded through the Program.
							(2)The plan has been
			 made available to all of the employees of the applicant employed in the United
			 States or to all employees at any 1 distinct, separate establishment maintained
			 by the applicant in the United States.
							(3)A majority of the employees of the employer
			 employed in the United States or a majority of the employees employed at any
			 one distinct, separate establishment maintained by the employer in the United
			 States have consented to the plan.
							(4)The plan provides
			 for insurance to be issued by an admitted disability insurer approved by the
			 Secretary or equivalent insurance (which may be self-insurance).
							(5)The applicant has
			 consented to the plan and has agreed to make the premium contributions
			 required, if any, and transmit the proceeds to the disability insurer, if
			 any.
							(6)The plan provides
			 for the inclusion of future employees.
							(7)(A)The plan will be in
			 effect for a period of not less than 1 year and, thereafter, continuously
			 unless the Secretary finds that the applicant has given notice of intent to
			 terminate the plan, as described in subparagraph (B), and that the fee
			 described in subparagraph (C) has been paid.
								(B)The notice shall be filed in writing
			 with the Secretary and shall be effective—
									(i)on the anniversary of the effective
			 date of the plan next following the date of the filing of the notice; or
									(ii)if such anniversary would occur
			 less than 30 days after the date of the filing of the notice, on the next
			 anniversary of that effective date.
									(C)The applicant shall pay a fee to the
			 Secretary in such amount as the Secretary determines to be adequate to provide
			 leave benefits under this part to all eligible employees of the applicant for a
			 period of at least 4 months, plus an amount to pay administrative costs related
			 to processing and paying such benefits.
								(D)Amounts received by the Secretary
			 under this paragraph shall be deposited in the Insurance Fund.
								(8)The amount of
			 deductions from the wages of an employee that is in effect for the plan shall
			 not be increased on any date other than on the date of an anniversary of the
			 effective date of the plan.
							(c)Orders and
			 withdrawal of approvalIf the Secretary finds that a voluntary
			 plan employer is not paying voluntary paid benefits required under the
			 voluntary plan to the employees under the plan, the Secretary may order the
			 employer to make the payments. If the Secretary finds that a voluntary plan
			 employer is not complying with the provisions of the plan, including by not
			 paying voluntary paid benefits required under the plan, the Secretary may
			 revoke the Secretary’s approval for the plan, and require the employer to
			 participate in the Program.
						115.Additional
			 benefits
						(a)Additional
			 employer benefits
							(1)Covered
			 employersNothing in this part shall be construed to discourage a
			 covered employer from providing an additional benefit in conjunction with leave
			 described in section 113(a) to an eligible employee, in addition to the leave
			 benefit provided to that employee. The additional employer benefit shall not
			 reduce the amount of the leave benefit that an eligible employee receives under
			 this part.
							(2)Voluntary plan
			 employersNothing in this part shall be construed to discourage a
			 voluntary plan employer from providing an additional benefit in conjunction
			 with leave described in section 113(a) to an employee, in addition to the
			 voluntary paid benefit provided to that employee. The additional employer
			 benefit shall not reduce the amount of the voluntary paid benefit that an
			 employee receives under a voluntary plan described in section 114.
							(b)Collective
			 bargaining
							(1)More
			 protectiveNothing in this part shall be construed to diminish
			 the obligation of a covered employer or voluntary plan employer to comply with
			 any collective bargaining agreement or any employment benefit program or plan
			 that provides greater paid leave rights to employees than the rights
			 established under this part (including rights established under a plan
			 described in section 114).
							(2)Less
			 protectiveThe rights established for employees under this part
			 (including rights established under a plan described in section 114) shall not
			 be diminished by any collective bargaining agreement or any employment benefit
			 program or plan.
							116.Prohibited acts
			 by employer
						(a)Interference
			 with rightsIt shall be unlawful for any covered employer to
			 interfere with, restrain, or deny the exercise of or the attempt to exercise,
			 any right provided under this part.
						(b)DiscriminationIt
			 shall be unlawful for any covered employer to discharge or in any other manner
			 discriminate against any individual for opposing any practice made unlawful by
			 this part.
						(c)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person
			 to discharge or in any other manner discriminate against any individual because
			 such individual—
							(1)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this part;
							(2)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this part; or
							(3)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this part.
							117.Enforcement
						(a)Civil action by
			 employees
							(1)LiabilityAny
			 covered employer who violates section 116 shall be liable to any eligible
			 employee affected—
								(A)for damages equal
			 to—
									(i)the
			 amount of—
										(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such employee by
			 reason of the violation; or
										(II)in a case in
			 which wages, salary, employment benefits, or other compensation have not been
			 denied or lost to the employee, any actual monetary losses sustained by the
			 employee as a direct result of the violation, such as the cost of providing
			 care, up to a sum equal to 8 weeks of wages or salary for the employee;
										(ii)the
			 interest on the amount described in clause (i) calculated at the prevailing
			 rate; and
									(iii)an
			 additional amount as liquidated damages equal to the sum of the amount
			 described in clause (i) and the interest described in clause (ii), except that
			 if a covered employer who has violated section 116 proves to the satisfaction
			 of the court that the act or omission which violated section 116 was in good
			 faith and that the employer had reasonable grounds for believing that the act
			 or omission was not a violation of section 116, such court may, in the
			 discretion of the court, reduce the amount of the liability to the amount and
			 interest determined under clauses (i) and (ii), respectively; and
									(B)for such equitable
			 relief as may be appropriate, including employment, reinstatement, and
			 promotion.
								(2)Right of
			 action
								(A)In
			 generalExcept as provided in subparagraph (B), an action to
			 recover the damages or equitable relief prescribed in paragraph (1) may be
			 maintained against any covered employer (including a public agency) in any
			 Federal or State court of competent jurisdiction by any 1 or more employees for
			 and on behalf of—
									(i)the
			 employees; or
									(ii)the
			 employees and other employees similarly situated.
									(B)LimitationThe
			 right provided by subparagraph (A) to bring an action by or on behalf of any
			 employee shall terminate—
									(i)on
			 the filing of a complaint by the Secretary in an action under subsection (b)(3)
			 in which restraint is sought of any further delay in the payment of the amount
			 described in paragraph (1)(A) to such employee by an employer responsible under
			 paragraph (1) for the payment; or
									(ii)on
			 the filing of a complaint by the Secretary in an action under paragraph (1) or
			 (2) of subsection (b) in which a recovery is sought of the damages described in
			 paragraph (1)(A) owing to an eligible employee by an employer liable under
			 paragraph (1),
									unless
			 the action described in clause (i) or (ii) is dismissed without prejudice on
			 motion of the Secretary.(3)Fees and
			 costsThe court in an action brought under this subsection shall,
			 in addition to any judgment awarded to the plaintiff, allow a reasonable
			 attorneys’ fee, reasonable expert witness fees, and other costs of the action
			 to be paid by the defendant.
							(b)Actions by the
			 Secretary
							(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 116 in the same manner that the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
							(2)Civil
			 action
								(A)Right of
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction to recover the damages described in subsection
			 (a)(1)(A).
								(B)Sums
			 recoveredAny sums recovered by the Secretary pursuant to this
			 paragraph shall be held in a special deposit account and shall be paid, on
			 order of the Secretary, directly to each employee affected. Any such sums not
			 paid to an employee because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
								(3)Action for
			 injunction by the secretaryThe district courts of the United
			 States shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
								(A)to restrain
			 violations of section 116, including the restraint of any withholding of
			 payment of wages, salary, employment benefits, or other compensation, plus
			 interest, found by the court to be due to eligible employees; or
								(B)to award such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, and promotion.
								(4)Solicitor of
			 laborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this subsection.
							(c)Limitation
							(1)Except as provided
			 in paragraph (2), an action may be brought under subsections (a) or (b) not
			 later than 2 years after the date of the last event constituting the alleged
			 violation for which the action is brought.
							(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 116, such action may be brought within 3 years of the date
			 of the last event constituting the alleged violation for which such action is
			 brought.
							(3)CommencementIn
			 determining when an action is commenced by the Secretary for the purposes of
			 this subsection, it shall be considered to be commenced on the date when the
			 complaint is filed.
							(d)Investigative
			 authority
							(1)In
			 generalTo ensure compliance with the provisions of this part, or
			 any regulation or order issued under this part, the Secretary shall have,
			 subject to paragraph (3), the investigative authority provided under section
			 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)).
							(2)Obligation to
			 keep and preserve recordsAny covered employer shall make, keep,
			 and preserve records pertaining to compliance with this part in accordance with
			 section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in
			 accordance with regulations issued by the Secretary. The Secretary shall have
			 access to the records for purposes of conducting audits.
							(3)Required
			 submissions generally limited to an annual basisThe Secretary
			 shall not under the authority of this subsection require any covered employer
			 or any plan, fund, or program to submit to the Secretary any books or records
			 more than once during any 12-month period, unless the Secretary has reasonable
			 cause to believe there may exist a violation of this part or any regulation or
			 order issued pursuant to this part, or is investigating a charge pursuant to
			 subsection (b).
							(4)Subpoena
			 powerFor the purposes of any investigation provided for in this
			 section, the Secretary shall have the subpoena authority provided for under
			 section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).
							118.Penalties
						(a)Penalties for
			 submission of false certificationsIf the Secretary finds that
			 any individual submits a false certification of the health condition of any
			 person in order to obtain leave benefits under this part with the intent to
			 defraud, the Secretary shall assess a penalty against the individual in an
			 amount up to 100 percent of the benefits paid as a result of the false
			 certification. Penalties collected under this subsection shall be deposited in
			 the Insurance Fund, notwithstanding the provisions of title 31, United States
			 Code and used to reimburse the covered employers involved for the amount of the
			 leave benefits.
						(b)Criminal
			 penalties for false statements and solicitationsWhoever—
							(1)makes or causes to
			 be made any false statement in support of an application for leave benefits
			 under this part;
							(2)knowingly presents
			 or causes to be presented any false written or oral material statement in
			 support of any claim for leave benefits under this part;
							(3)knowingly
			 solicits, receives, offers, pays, or accepts any rebate, refund, commission,
			 preference, patronage, dividend, discount, or other consideration, whether in
			 the form of money or otherwise, as compensation or inducement for soliciting a
			 claimant to apply for leave benefits under this part, except to the extent
			 authorized by a law of the United States; or
							(4)knowingly assists,
			 abets, solicits, or conspires with any person to engage in an act that is
			 prohibited under paragraph (1), (2), or (3),
							shall be
			 guilty of a felony and upon conviction shall be fined under title 18, United
			 States Code, or imprisoned for not more than 5 years, or both.119.Education
			 programs
						(a)AuthorityThe
			 Secretary shall develop and maintain a program of education concerning the
			 rights and leave benefits under this part.
						(b)Notice to
			 employersThe Secretary shall provide to each covered employer a
			 notice informing employees of the rights and leave benefits available under
			 this part. The notice shall be given by every covered employer to each employee
			 hired, and to each employee taking leave as described in section 113(a).
						120.RegulationsThe Secretary shall issue regulations to
			 carry out this part.
					121.Effective
			 dateThis part shall take
			 effect on January 1, 2012, and apply to periods of leave that commence on or
			 after January 1, 2013.
					2Civil
			 service family and medical leave insurance program
					131.Program
			 definitionsIn this
			 part:
						(1)AgencyThe
			 term agency means an agency covered under subchapter V of chapter
			 63 of title 5, United States Code.
						(2)Agency
			 employeeThe term agency employee means an employee
			 who—
							(A)meets the
			 requirements of paragraph (1) of section 6381 of title 5, United States Code;
			 and
							(B)has earned wages
			 with an agency for 12 of the last 18 months, prior to filing an application for
			 leave benefits under this part.
							132.Establishment
			 of program
						(a)In
			 generalThe Director of the
			 Office of Personnel Management shall establish a Civil Service Family and
			 Medical Leave Insurance Program, and shall issue regulations providing for the
			 implementation of the program. In issuing the regulations, the Director shall
			 require that the Director shall provide, or that the agencies shall provide,
			 family and medical leave insurance benefits described in section 113 to agency
			 employees. The regulations issued under this subsection shall include
			 provisions that are the same as regulations issued by the Secretary to
			 implement the statutory provisions of sections 113, 115, 119, and 120, except
			 insofar as the Director may determine, for good cause shown and stated together
			 with the regulations, that a modification of the regulations would be more
			 effective for the implementation of the rights and protections under those
			 sections. The regulations shall provide for appropriate remedies and procedures
			 for violations of this part.
						(b)PaymentAt
			 the direction of the Director or the head of an agency, as specified in the
			 regulations, the Managing Trustee shall pay funds from the Insurance Fund for
			 the leave benefits.
						3Family
			 and medical leave insurance fund
					141.Establishment
						(a)In
			 generalThere is created in the Treasury of the United States a
			 trust fund to be known as the Family and Medical Leave Insurance Fund. The
			 Insurance Fund shall consist of such amounts as may be deposited in, or
			 appropriated to, such fund as provided in this section.
						(b)Appropriations
			 to Insurance Fund
							(1)Amounts
			 appropriatedThere is appropriated to the Insurance Fund for
			 fiscal year 2012 and each fiscal year thereafter, out of any moneys in the
			 Treasury not otherwise appropriated, amounts equivalent to 100 percent
			 of—
								(A)the family and
			 medical leave premiums imposed by sections 3101(c) and 3111(c) of the Internal
			 Revenue Code of 1986 with respect to wages (as defined in section 3121 of such
			 Code) reported to the Secretary of the Treasury or the Secretary’s delegate
			 under subtitle F of such Code after December 31, 2010, as determined by the
			 Secretary of the Treasury by applying the applicable rates of premium payment
			 under such sections to such wages, which wages shall be certified by the
			 Commissioner of Social Security;
								(B)on the basis of
			 the records of wages established and maintained by the Commissioner of the
			 Social Security Administration in accordance with such reports;
								(C)the family and
			 medical leave premiums imposed by section 1401(c) of such Code with respect to
			 self-employment income (as defined in section 1402 of such Code) reported to
			 the Secretary of the Treasury or the Secretary’s delegate on tax returns under
			 subtitle F of such Code after December 31, 2009, as determined by the Secretary
			 of the Treasury by applying the applicable rate of premium payment under such
			 section 1401(c) to such self-employment income, which self-employment income
			 shall be certified by the Commissioner of Social Security; and
								(D)on the basis of
			 the records of self-employment income established and maintained by the
			 Commissioner of Social Security in accordance with such returns.
								(2)TransfersSuch
			 appropriated amounts shall be transferred from time to time from the general
			 fund of the Treasury to the Insurance Fund. Such amounts shall be determined on
			 the basis of estimates by the Secretary of the Treasury of the premiums,
			 specified in paragraph (1), paid to or deposited into the Treasury, and proper
			 adjustments shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or were less than such premiums.
							(3)InvestmentsAll
			 amounts transferred to the Insurance Fund under paragraph (2) shall be invested
			 by the Managing Trustee referred to in section 312(c) in the same manner and to
			 the same extent as the other assets of the Insurance Fund.
							142.Board of
			 Trustees
						(a)Establishment
			 and membershipWith respect to the Insurance Fund, there is
			 established a body to be known as the Board of Trustees of the Insurance Fund
			 which shall be composed of the Secretary of the Treasury, the Secretary of
			 Labor, the Commissioner of Social Security, and the Secretary of Health and
			 Human Services, all ex officio, and of two members of the public (both of whom
			 may not be from the same political party), who shall be nominated by the
			 President, by and with the advice and consent of the Senate.
						(b)Terms and
			 vacanciesMembers of the Board of Trustees shall serve for a
			 period of 4 years. A member of the Board of Trustees nominated and confirmed as
			 a member of the public to fill a vacancy occurring during a term shall be
			 nominated and confirmed only for the remainder of such term. An individual
			 nominated and confirmed as a member of the public may serve in such position
			 after the expiration of such member’s term until the earlier of the date on
			 which the member’s successor takes office or the date on which a report of the
			 Board is first issued under paragraph (2) after the expiration of the member’s
			 term.
						(c)Managing trustee
			 and secretaryThe Secretary of the Treasury shall be the Managing
			 Trustee of the Board of Trustees. The Secretary of Labor shall serve as the
			 Secretary of the Board of Trustees.
						(d)Basic duties of
			 the board of trusteesThe Board of Trustees shall meet not less
			 frequently than once each calendar year. It shall be the duty of the Board of
			 Trustees to—
							(1)hold the Insurance Fund;
							(2)report to Congress
			 not later than April 1 of each year—
								(A)on the operation
			 and status of the Insurance Fund during the fiscal year preceding the fiscal
			 year in which the report is made; and
								(B)on the expected
			 operation and status of the Insurance Fund during the fiscal year in which the
			 report is made and the next 2 fiscal years;
								(3)report immediately
			 to Congress whenever the Board is of the opinion that the amount in the
			 Insurance Fund is unduly small; and
							(4)review the general
			 policies followed in managing the Insurance Fund, and recommend changes in such
			 policies, including necessary changes in the provisions of law that govern the
			 way in which the Insurance Fund is to be managed.
							(e)Requirements
			 relating to annual reportThe report provided for in subsection
			 (d)(2) shall include a statement of the assets of, and the disbursements made
			 from, the Insurance Fund during the fiscal year preceding the fiscal year in
			 which the report is made, an estimate of the expected income to, and
			 disbursements to be made from, the Insurance Fund during the fiscal year in
			 which the report is made and each of the next two fiscal years, and a statement
			 of the actuarial status of the Insurance Fund. Such report shall also include
			 an actuarial opinion by an appropriate employee of the Department of Labor
			 certifying that the techniques and methodologies used for the report are
			 generally accepted within the actuarial profession and that the assumptions and
			 cost estimates used for the report are reasonable.
						(f)LiabilityA
			 person serving as a member of the Board of Trustees shall not be considered to
			 be a fiduciary and shall not be personally liable for actions taken in such
			 capacity with respect to the Insurance Fund.
						143.Investment of
			 the Family and Medical Leave Insurance Fund
						(a)ObligationsIt
			 shall be the duty of the Managing Trustee to invest such portion of the
			 Insurance Fund as is not, in the trustee’s judgment, required to meet current
			 withdrawals. Such investments may be made only in interest-bearing obligations
			 of the United States or in obligations guaranteed as to both principal and
			 interest by the United States.
						(b)AcquisitionThe
			 obligations referred to in subsection (a) may be acquired—
							(1)on original issue
			 at the issue price; or
							(2)by purchase of
			 outstanding obligations at the market price.
							(c)Obligations
			 issued for purchase by fundThe purposes for which obligations of
			 the United States may be issued under chapter 31 of title 31, United States
			 Code, are extended to authorize the issuance at par of public debt obligations
			 for purchase by the Insurance Fund. Such obligations issued for purchase by the
			 Insurance Fund shall have dates of maturity fixed with due regard for the needs
			 of the Insurance Fund. Such obligations shall bear interest at a rate equal
			 to—
							(1)except as provided
			 in paragraph (2), the average market yield (computed by the Managing Trustee on
			 the basis of market quotations as of the end of the calendar month preceding
			 the date of such issue) on all marketable interest-bearing obligations of the
			 United States forming a part of the public debt that are not due or callable
			 until after the expiration of four years from the end of such calendar month;
			 or
							(2)in a case in which
			 such average market yield is not a multiple of 0.1 percent, the multiple of 0.1
			 percent nearest such market yield.
							(d)Other
			 obligationsThe Managing Trustee may purchase interest-bearing
			 obligations of the United States that are not described in subsection (c) or
			 obligations guaranteed as to both principal and interest by the United States,
			 on original issue or at the market price, only in cases in which the trustee
			 determines that the purchase of obligations described in this paragraph is in
			 the public interest.
						(e)Disposition and
			 redemption of obligationsAny obligations acquired by the
			 Insurance Fund (except public debt obligations issued exclusively to the
			 Insurance Fund) may be sold by the Managing Trustee at the market price, and
			 such public debt obligations may be redeemed at par plus accrued
			 interest.
						(f)Crediting of
			 interest and proceedsThe interest on, and the proceeds from the
			 sale or redemption of, any obligations held in the Insurance Fund shall be
			 credited to and form a part of the Insurance Fund.
						144.Payments from
			 Family and Medical Leave Insurance FundThe Managing Trustee shall pay from time to
			 time from the Insurance Fund such amounts as the Secretary of Labor certifies
			 are necessary to make the payments provided for by section 113, and payments
			 with respect to administrative expenses under section 145.
					145.Administrative
			 expenses
						(a)Availability of
			 insurance fundUnder regulations that shall be prescribed by the
			 Secretary of Labor, funds shall be made available from the Insurance Fund in
			 connection with the administration of this subtitle and the administration of
			 related provisions of the Internal Revenue Code of 1986 in the same manner and
			 extent as funds are made available from the trust funds referred to in section
			 201(g) of the Social Security Act (42 U.S.C. 401(g)) in connection with the
			 administration of the relevant provisions referred to in such section.
						(b)Authorization of
			 appropriationsThere are authorized to be made available for
			 expenditure such amounts as Congress may determine to be appropriate to pay the
			 costs of the part of the administration of this subtitle (including start-up
			 costs, technical assistance, and costs for small employers electing to
			 participate in the Family and Medical Leave Insurance Program) for which the
			 Secretary of Labor is responsible.
						(c)Gifts and
			 bequestsThe Managing Trustee may accept on behalf of the United
			 States money gifts and bequests made unconditionally to the Insurance Fund for
			 the benefit of the Insurance Fund or any activity financed through the
			 Insurance Fund and such gifts and bequests shall be deposited into the
			 Insurance Fund.
						(d)Processing of
			 tax dataSection 232 of the Social Security Act (42 U.S.C. 432)
			 shall apply with respect to this subtitle, in the same manner and to the same
			 extent as such section applies with respect to title II of the Social Security
			 Act (42 U.S.C. 401 et seq.).
						146.Amendments to
			 the Internal Revenue Code of 1986
						(a)Employee
			 premiumsSection 3101 of the Internal Revenue Code of 1986
			 (relating to tax on employees) is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (c) the following new subsection:
								
									(c)Family and
				medical leave premiums
										(1)In
				generalIn addition to the taxes imposed by subsections (a) and
				(b), there is imposed on the income of every individual a family and medical
				leave premium equal to the applicable percentage of the wages (as defined in
				section 3121(a)) received by the individual with respect to employment (as
				defined in section 3121(b)).
										(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
											(A)0.1 percent with
				respect to periods of employment by a small employer (as defined in section
				103(b) of the Family Leave Insurance Act) electing to participate in the Family
				and Medical Leave Insurance Program (established under section 112 of such
				Act); and
											(B)0.2 percent with
				respect to all other periods of employment.
											(3)Exception for
				certain employmentParagraph (1) shall not apply with respect to
				a period of employment—
											(A)by an employer
				during which the Secretary of Labor determines the employer has in effect a
				plan which is equivalent to or better than the Family and Medical Leave
				Insurance Program (established under section 112 of the Family Leave Insurance
				Act); or
											(B)by a small
				employer (as so defined) who has not elected to participate in such
				Program.
											For
				purposes of the preceding sentence, the Secretary of Labor shall prescribe such
				regulations as may be appropriate or necessary, including regulations requiring
				documentation of employer
				programs..
							(b)Employer
			 premiumsSection 3111 of the Internal Revenue Code of 1986
			 (relating to tax on employers) is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (c) the following new subsection:
								
									(c)Family and
				medical leave premiums
										(1)In
				generalIn addition to the excise taxes imposed by subsections
				(a) and (b), there is imposed on every employer a family and medical leave
				premium, with respect to having individuals in such employer’s employ, equal to
				the applicable percentage of the wages (as defined in section 3121(a)) paid by
				such employer with respect to employment (as defined in section
				3121(b)).
										(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
											(A)0.1 percent with
				respect to small employers (as defined in section 103(b) of the Family Leave
				Insurance Act) electing to participate in the Family and Medical Leave
				Insurance Program (established under section 112 of such Act); and
											(B)0.2 percent with
				respect to all other employers.
											(3)Exception for
				certain employersParagraph (1) shall not apply for any period
				with respect to an employer to whom paragraph (1) of section 3101(c) does not
				apply by reason of paragraph (3)
				thereof.
										.
							(c)Self-Employed
			 premiumsSection 1401 of the Internal Revenue Code of 1986 is
			 amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following new subsection:
								
									(c)Family and
				medical leave premiums
										(1)In
				generalIn addition to the taxes imposed by subsections (a) and
				(b), there is imposed for each taxable year, on the self-employment income of
				every individual, a family and medical leave premium equal to 0.4 percent of
				the amount of the self-employment income for such taxable year.
										(2)Exception for
				certain employersParagraph (1) shall not apply for any period
				with respect to an employer who has not elected to participate in the Family
				and Medical Leave Insurance Program (established under section 112 of the
				Family Leave Insurance
				Act).
										.
							(d)Conforming
			 amendments to Social Security ActSection 201 of the Social
			 Security Act (42 U.S.C. 401) is amended—
							(1)by striking
			 sections 3101(b) and 3111(b) both places it appears in
			 subsection (a)(3) and inserting sections 3101(b), 3101(c), 3111(b), and
			 3111(c), and
							(2)by striking
			 section 1401(b) both places it appears in subsection (a)(4) and
			 inserting sections 1401(b) and 1401(c).
							(e)Effective
			 Date
							(1)Employment
			 premiumsThe amendments made by subsections (a), (b), and (d)(1)
			 shall apply to wages paid after December 31, 2010.
							(2)Self-employment
			 premiumsThe amendments made by subsections (c) and (d)(2) shall
			 apply to taxable years beginning after December 31, 2010.
							BFamily and Medical
			 Leave Enhancement Act
				151.Short
			 titleThis subtitle may be
			 cited as the Family and Medical Leave
			 Enhancement Act.
				152.Eligible
			 employeeSection 101(2)(B)(ii)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is
			 amended by striking less than 50 each place it appears and
			 inserting fewer than 25.
				153.Entitlement to
			 additional leave under the FMLA for parental involvement and family
			 wellness
					(a)Leave
			 requirementSection 102(a) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new
			 paragraph:
						
							(6)Entitlement to
				additional leave for parental involvement and family wellness
								(A)In
				generalSubject to subparagraph (B) and section 103(g), an
				eligible employee shall be entitled to leave under this paragraph to—
									(i)participate in or
				attend an activity that is sponsored by a school or community organization and
				relates to a program of the school or organization that is attended by a son or
				daughter or a grandchild of the employee; or
									(ii)meet routine family medical care needs,
				including for medical and dental appointments of the employee or a son,
				daughter, spouse, or grandchild of the employee, or to attend to the care needs
				of elderly individuals who are related to the eligible employee, including
				visits to nursing homes and group homes.
									(B)Limitations
									(i)In
				generalAn eligible employee
				is entitled to—
										(I)not to exceed 4
				hours of leave under this paragraph during any 30-day period; and
										(II)not to exceed 24
				hours of leave under this paragraph during any 12-month period.
										(ii)Coordination
				ruleLeave under this paragraph shall be in addition to any leave
				provided under any other paragraph of this subsection.
									(C)DefinitionsAs
				used in this paragraph:
									(i)SchoolThe
				term school means an elementary school or secondary school (as
				such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)), a Head Start program assisted under the
				Head Start Act (42 U.S.C. 9831 et
				seq.), or a child care facility.
									(ii)Community
				organizationThe term community organization means a
				private nonprofit organization that is representative of a community or a
				significant segment of a community and provides activities for individuals
				described in subparagraph (A) or (B) of section 101(12), such as a scouting or
				sports
				organization.
									.
					(b)ScheduleSection
			 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the
			 third sentence the following new sentence: Leave under subsection (a)(6)
			 may be taken intermittently or on a reduced leave schedule..
					(c)Substitution of
			 paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2))
			 is amended by adding at the end the following new subparagraph:
						
							(C)Parental
				involvement leave and family wellness leaveAn eligible employee may elect, or an
				employer may require the employee, to substitute any of the accrued paid
				vacation leave, personal leave, or family leave of the employee for any leave
				under subsection (a)(6). In addition, an eligible employee may elect, or an
				employer may require the employee, to substitute any of the accrued paid
				medical or sick leave of the employee for leave provided under clause (ii) of
				subsection (a)(6)(A) for any part of the leave under such clause, except that
				nothing in this title shall require an employer to provide paid sick leave or
				paid medical leave in any situation in which such employer would not normally
				provide any such paid leave. If the employee elects or the employer requires
				the substitution of accrued paid leave for leave provided under subsection
				(a)(6)(A), the employer shall not restrict or limit this substitution or impose
				any additional terms and conditions on such leave that are more stringent on
				the employee than the terms and conditions set forth in this
				Act.
							.
					(d)NoticeSection
			 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the
			 following new paragraph:
						
							(4)Notice relating
				to parental involvement and family wellness leaveIn any case in which an employee requests
				leave under paragraph (6) of subsection (a), the employee shall—
								(A)provide the
				employer with not less than 7 days’ notice or as much notice as is practicable
				before the date the leave is to be taken, of the employee’s intention to take
				leave under such paragraph; and
								(B)in the case of leave to be taken under
				subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not
				to disrupt unduly the operations of the employer, subject to the approval of
				the health care provider involved (if
				any).
								.
					(e)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following
			 new subsection:
						
							(g)Certification
				related to parental involvement and family wellness leaveAn
				employer may require that a request for leave under section 102(a)(6) be
				supported by a certification issued at such time and in such manner as the
				Secretary may by regulation
				prescribe.
							.
					(f)Definition of
			 grandchildSection 101 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2611) is amended by adding at the end the following new
			 paragraph:
						
							(20)GrandchildThe
				term grandchild means a son or daughter of an employee’s son or
				daughter.
							.
					154.Entitlement of
			 Federal employees to leave for parental involvement and family
			 wellness
					(a)Leave
			 requirementSection 6382(a) of title 5, United States Code, is
			 amended by adding at the end the following new paragraph:
						
							(5)(A)Subject to subparagraph
				(B)(i) and section 6383(f), an employee shall be entitled to leave under this
				paragraph to—
									(i)participate in or attend an activity
				that is sponsored by a school or community organization and relates to a
				program of the school or organization that is attended by a son or daughter or
				a grandchild of the employee; or
									(ii)meet routine family medical care
				needs, including for medical and dental appointments of a son, daughter,
				spouse, or grandchild of the employee, or to attend to the care needs of
				elderly individuals who are related to the eligible employee, including visits
				to nursing homes and group homes.
									(B)(i)An employee is entitled
				to—
										(I)not to exceed 4 hours of leave under
				this paragraph during any 30-day period; and
										(II)not to exceed 24 hours of leave under
				this paragraph during any 12-month period.
										(ii)Leave under this paragraph shall be in
				addition to any leave provided under any other paragraph of this
				subsection.
									(C)For the purpose of this
				paragraph—
									(i)the term school means an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965), a Head Start program assisted under the
				Head Start Act, and a child care
				facility licensed under State law; and
									(ii)the term community
				organization means a private nonprofit organization that is
				representative of a community or a significant segment of a community and
				provides activities for individuals described in subparagraph (A) or (B) of
				section 6381(6), such as a scouting or sports
				organization.
									.
					(b)ScheduleSection
			 6382(b)(1) of such title is amended—
						(1)by inserting after
			 the second sentence the following new sentence: Leave under subsection
			 (a)(5) may be taken intermittently or on a reduced leave schedule.;
			 and
						(2)in the last
			 sentence, by striking involved, and inserting involved
			 (or, in the case of leave under subsection (a)(5), for purposes of any 30-day
			 or 12-month period),.
						(c)Substitution of
			 paid leaveSection 6382(d) of such title is amended—
						(1)by inserting
			 (1) after the subsection designation; and
						(2)by adding at the
			 end the following:
							
								(2)An employee may elect to substitute for
				leave under subsection (a)(5), any of the employee’s accrued or accumulated
				annual or sick leave under subchapter I. If the employee elects to substitute
				accumulated annual or sick leave for leave provided under subsection (a)(5),
				the employing agency shall not restrict or limit this substitution or impose
				any additional terms and conditions on such leave that are more stringent on
				the employee than the terms and conditions set forth in this
				subchapter.
								.
						(d)NoticeSection
			 6382(e) of such title is amended by adding at the end the following new
			 paragraph:
						
							(4)In any case in which an employee requests
				leave under paragraph (5) of subsection (a), the employee shall—
								(A)provide the employing agency with not
				less than 7 days’ notice, before the date the leave is to be taken, of the
				employee’s intention to take leave under such paragraph; and
								(B)in the case of leave to be taken under
				subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not
				to disrupt unduly the operations of the employer, subject to the approval of
				the health care provider involved (if
				any).
								.
					(e)CertificationSection
			 6383(f) of such title is amended by striking 6382(a)(3) and
			 inserting paragraph (3) or (5) of section 6382(a).
					(f)Definition of
			 grandchildSection 6381 of title 5, United States Code, is
			 amended—
						(1)in paragraph (11),
			 by striking and at the end;
						(2)in paragraph (12),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(13)the term
				grandchild means a son or daughter of an employee’s son or
				daughter.
								.
						CDomestic Violence
			 Leave Act
				161.Short
			 titleThis subtitle may be
			 cited as the Domestic Violence Leave
			 Act.
				162.Entitlement to
			 leave for domestic violence, sexual assault, or stalking
					(a)Authority for
			 LeaveSection 102(a)(1) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the
			 following:
						
							(F)In order to care for the family member of
				the employee, if such family member is addressing domestic violence, sexual
				assault, or stalking and their effects.
							(G)Because the
				employee is addressing domestic violence, sexual assault, or stalking and their
				effects, the employee is unable to perform any of the functions of the position
				of such
				employee.
							.
					(b)DefinitionsSection 101 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611) (as amended by section 193(f)) is further amended
			 by adding at the end the following:
						
							(21)Domestic
				violenceThe term domestic violence has the meaning
				given such term in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925), and includes dating violence, as such term is defined in such
				section.
							(22)Sexual
				assaultThe term sexual
				assault has the meaning given that term in section 40002 of the Violence
				Against Women Act of 1994 (42 U.S.C. 13925).
							(23)StalkingThe
				term stalking has the meaning given such term in section 40002 of
				the Violence Against Women Act of 1994 (42 U.S.C. 13925).
							(24)Addressing
				domestic violence, sexual assault, or stalking and their
				effectsThe term addressing domestic violence, sexual
				assault, or stalking and their effects means—
								(A)seeking medical attention for or recovering
				from injuries caused by domestic violence, sexual assault, or stalking;
								(B)seeking legal assistance or remedies,
				including communicating with the police or an attorney, or participating in any
				legal proceeding related to domestic violence, sexual assault, or
				stalking;
								(C)attending support groups for victims of
				domestic violence, sexual assault, or stalking;
								(D)obtaining psychological counseling related
				to experiences of domestic violence, sexual assault, or stalking;
								(E)participating in safety planning and other
				actions to increase safety from future domestic violence, sexual assault, or
				stalking, including temporary or permanent relocation; and
								(F)participating in any other activity
				necessitated by domestic violence, sexual assault, or stalking which must be
				undertaken during hours of employment.
								(25)Family
				memberThe term family member, used with respect to
				a person, means an individual who is a spouse, domestic partner, parent, son or
				daughter (including an adult son or daughter) of that
				person.
							.
					(c)Intermittent or
			 Reduced LeaveSection
			 102(b)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(b)(1))
			 (as amended by section 193(b)) is further amended by inserting before the last
			 sentence: Subject to subsection (e)(4) and 103(g), leave under
			 subparagraph (F) or (G) of subsection (a)(1) may be taken by an employee
			 intermittently or on a reduced leave schedule. .
					(d)Paid
			 LeaveSection 102(d)(2)(B) of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)(B)) is amended
			 by inserting at the end the following: An eligible employee may elect to
			 substitute any of the accrued paid vacation leave, personal leave, family
			 leave, or medical or sick leave of the employee for leave provided under
			 subparagraph (F) or (G) of subsection (a)(1) for any part of the 12-week period
			 of such leave under such subsection, except that nothing in this title shall
			 require an employer to provide paid sick leave or paid medical leave in any
			 situation in which such employer would not normally provide any such paid
			 leave..
					(e)NoticeSection 102(e) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(e)) (as amended by section 193(d)), is
			 further amended by adding at the end the following:
						
							(5)Notice for leave
				due to domestic violence, sexual assault, or stalkingIn any case in which the necessity for
				leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based
				on a scheduled appointment or planned activity to address domestic violence,
				sexual assault, or stalking and their effects, the employee shall provide such
				notice to the employer as is reasonable and
				practicable.
							.
					(f)Certification
			 and ConfidentialitySection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) (as amended by
			 section 193(e)) is further amended—
						(1)in the title, by
			 adding before the period the following: ; confidentiality; and
						(2)by adding at the
			 end the following:
							
								(h)Certification
				Related to domestic violence, sexual assault, or stalking
									(1)In
				generalIn determining if an
				employee meets the requirements of subparagraph (F) or (G) of section
				102(a)(1), the employer of an employee may require the employee to provide
				written certification. Certification under this paragraph shall be sufficient
				if it includes—
										(A)documentation of the domestic violence,
				sexual assault, or stalking, such as police or court records, or documentation
				of the domestic violence, sexual assault, or stalking from a shelter worker,
				attorney, clergy, or medical or other professional from whom the employee or
				family member of the employee has sought assistance in addressing domestic
				violence, sexual assault, or stalking and their effects;
										(B)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances which
				provide the basis for the claim, or physical evidence of domestic violence,
				sexual assault, or stalking, such as photographs, or torn or bloody clothes;
				or
										(C)at the election of the employee, where
				documentation described in subparagraph (A) and corroborating evidence
				described in subparagraph (B) is not available, a written statement describing
				the domestic violence, sexual assault, or stalking and their effects.
										(2)ConfidentialityAll evidence of domestic violence, sexual
				assault, or stalking provided to an employer under this subsection, including
				an employee’s statement, any corroborating evidence, and the fact that an
				employee has requested leave for the purpose of addressing domestic violence,
				sexual assault, or stalking and their effects, shall be retained in the
				strictest confidence by the employer, except to the extent consented to by the
				employee where disclosure is necessary to—
										(A)protect the safety
				of the employee or family member of the employee; or
										(B)assist in documenting domestic violence,
				sexual assault, or stalking for a court or law enforcement
				agency.
										.
						(g)Table of
			 contentsThe table of contents in section 1(b) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. prec. 2601) is amended by striking the
			 item relating to section 103 and inserting the following:
						
							
								103. Certification;
				confidentiality.
							
							.
					163.Inclusion of
			 same-sex spouses and domestic partners
					(a)Definitions
						(1)Inclusion of
			 same-sex spousesSection
			 101(13) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(13)) is
			 amended, by inserting , and, notwithstanding section 7 of title I,
			 United States Code, includes a spouse of the same sex as the employee as
			 determined under applicable State law before the period.
						(2)Inclusion
			 children of a domestic partnerSection 101(12) of such Act (29 U.S.C.
			 2611(12)) is amended by inserting a child of an individual’s domestic
			 partner, after a legal ward,.
						(3)Inclusion
			 domestic partnersSection 101 of such Act (as amended by section
			 162) is further amended by adding at the end the following:
							
								(25)Domestic
				partnerThe term
				domestic partner means—
									(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
									(B)in the case of an
				unmarried employee who resides in a State where a person cannot marry a person
				of the same sex under the laws of the State, a single, unmarried adult person
				of the same sex as the employee who is in a committed, intimate relationship
				with the employee, is not a domestic partner to any other person, and who is
				designated to the employer by such employee as that employee’s domestic
				partner.
									.
						(b)Leave
			 RequirementSection 102 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612) is amended—
						(1)in subsection
			 (a)(1)(C), by striking spouse, both places it appears and
			 inserting spouse or domestic partner,;
						(2)in subsection
			 (a)(1)(E), by striking spouse, and inserting spouse or domestic
			 partner,;
						(3)in subsection
			 (a)(3), by striking spouse, and inserting spouse or
			 domestic partner,;
						(4)in subsection (e)(2)(A), by inserting
			 domestic partner, after spouse,;
						(5)in subsection (e)(3), by inserting
			 domestic partner, after spouse,; and
						(6)in subsection
			 (f)—
							(A)in the subsection
			 heading, by inserting or
			 domestic partners after spouses;
							(B)in paragraph (1),
			 by striking a husband and wife and inserting both spouses
			 or both domestic partners;
							(C)in paragraph
			 (2)(A), by striking that husband and wife and inserting
			 spouses or both domestic partners; and
							(D)in paragraph
			 (2)(B), by striking the husband and wife and inserting
			 both spouses or both domestic partners.
							(c)CertificationSection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is
			 amended—
						(1)in subsection (a), by inserting
			 domestic partner, after spouse,;
						(2)in subsection (b)(4)(A), by inserting
			 domestic partner, after spouse, both places it
			 appears; and
						(3)in subsection (b)(7), by inserting
			 domestic partner, after spouse,.
						(d)Employment and
			 Benefits ProtectionSection 104(c)(3) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended—
						(1)in subparagraph (A)(i), by inserting
			 domestic partner, after spouse,; and
						(2)in subparagraph (C)(ii), by inserting
			 domestic partner, after spouse,.
						164.Entitlement to
			 leave for Federal employees for domestic violence, sexual assault, or
			 stalking
					(a)Authority for
			 LeaveSection 6382(a)(1) of title 5, United States Code is
			 amended by adding at the end the following:
						
							(F)In
				order to care for the family member of the employee, if such family member is
				addressing domestic violence, sexual assault, or stalking and their
				effects.
							(G)Because the employee is addressing domestic
				violence, sexual assault, or stalking and their effects, the employee is unable
				to perform any of the functions of the position of such
				employee.
							.
					(b)DefinitionsSection 6381 of title 5, United States Code
			 (as amended by section 154(f)) is amended—
						(1)at the end of
			 paragraph (10), by striking and;
						(2)in paragraph (11),
			 by striking the period and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(14)the terms domestic violence,
				sexual assault, and stalking all have the meaning
				given such terms in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925), and the term domestic violence includes dating
				violence, as such term is defined in such section;
								(15)the term
				addressing domestic violence, sexual assault, or stalking and their
				effects means—
									(A)seeking medical attention for or recovering
				from injuries caused by domestic violence, sexual assault, or stalking;
									(B)seeking legal assistance or remedies,
				including communicating with the police or an attorney, or participating in any
				legal proceeding related to domestic violence, sexual assault, or
				stalking;
									(C)attending support groups for victims of
				domestic violence, sexual assault, or stalking;
									(D)obtaining psychological counseling related
				to experiences of domestic violence, sexual assault, or stalking;
									(E)participating in safety planning and other
				actions to increase safety from future domestic violence, sexual assault, or
				stalking, including temporary or permanent relocation; and
									(F)participating in any other activity
				necessitated by domestic violence, sexual assault, or stalking which must be
				undertaken during hours of employment; and
									(16)the term
				family member, used with respect to a person, means an individual
				who is a spouse, domestic partner, parent, son or daughter (including an adult
				son or daughter) of that
				person;
								.
						(c)Intermittent or
			 Reduced LeaveSection 6382(b) of title 5, United States Code, (as
			 amended by section 154(b)) is further amended by adding at the end the
			 following:
						
							(3)Leave under
				subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee
				intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
							.
					(d)Other
			 LeaveSection 6382(d) of title 5, United States Code, (as amended
			 by section 154(c)) is further amended by striking (C), or (D)
			 and inserting (C), (D), (E), or (F).
					(e)NoticeSection
			 6282(e) of title 5, United States Code, is amended by adding at the end the
			 following:
						
							(3)In any case in which the necessity for
				leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based
				on a scheduled appointment or planned activity to address domestic violence,
				sexual assault, or stalking and their effects, the employee shall provide such
				notice to the employing agency as is reasonable and
				practicable.
							.
					(f)CertificationSection
			 6383 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							(f)In determining if an employee meets the
				requirements of subparagraph (E) or (F) of section 6382(a)(1), the employing
				agency of an employee may require the employee to provide written
				certification. Certification under this subsection shall be sufficient if it
				includes—
								(1)documentation of the domestic violence,
				sexual assault, or stalking, such as police or court records, or documentation
				of the domestic violence, sexual assault, or stalking from a shelter worker,
				attorney, clergy, or medical or other professional from whom the employee or
				family member of the employee has sought assistance in addressing domestic
				violence, sexual assault, or stalking and their effects;
								(2)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances which
				provide the basis for the claim, or physical evidence of domestic violence,
				sexual assault, or stalking, such as photographs or torn or bloody clothes;
				or
								(3)at the election of
				the employee, where documentation described in paragraph (1) and corroborating
				evidence described in paragraph (2) is not available, a written statement
				describing the domestic violence, sexual assault, or stalking and their
				effects.
								.
					(g)ConfidentialitySection
			 6383 of title 5, United States Code, as amended by subsection (f), is
			 amended—
						(1)in the section
			 heading, by adding before the period the following: ; confidentiality;
			 and
						(2)by adding at the
			 end the following:
							
								(g)All evidence of domestic violence, sexual
				assault, or stalking provided to an employing agency under this subsection,
				including an employee’s statement, any corroborating evidence, and the fact
				that an employee has requested leave for the purpose of addressing domestic
				violence, sexual assault, or stalking and their effects, shall be retained in
				the strictest confidence by the employing agency, except to the extent
				consented to by the employee where disclosure is necessary to—
									(1)protect the safety
				of the employee or family member of the employee; or
									(2)assist in documenting domestic violence,
				sexual assault, or stalking for a court or law enforcement
				agency.
									.
						(h)Table of
			 SectionsThe table of sections for chapter 63 of title 5, United
			 States Code, is amended by striking the item relating to section 6383 and
			 inserting the following:
						
							
								6383. Certification;
				confidentiality.
							
							.
					165.Inclusion of
			 same-sex spouses and domestic partners for leave for Federal employees
					(a)DefinitionsSection 6381 of title 5, United States
			 Code, (as amended by section 164) is further amended—
						(1)in paragraph (6), by inserting a
			 child of an individual’s domestic partner, after a legal
			 ward,; and
						(2)by adding at the
			 end the following:
							
								(17)the term spouse means a
				husband or wife, as the case may be, and, notwithstanding section 7 of title I,
				United States Code, includes a spouse of the same sex as the employee as
				determined under applicable State law; and
								(18)the term
				domestic partner means—
									(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
									(B)in the case of an
				unmarried employee who resides in a State where a person cannot marry a person
				of the same sex under the laws of the State, a single, unmarried adult person
				of the same sex as the employee who is in a committed, intimate relationship
				with the employee, is not a domestic partner to any other person, and who is
				designated to the employing agency by such employee as that employee’s domestic
				partner.
									.
						(b)Leave
			 requirementSection 6382 of
			 title 5, United States Code, is further amended—
						(1)in subsection
			 (a)(1)(C), by striking spouse, both places it appears and
			 inserting spouse or domestic partner,;
						(2)in subsection
			 (a)(3), by striking spouse, and inserting spouse or
			 domestic partner,; and
						(3)in subsection (e)(2)(A), by inserting
			 domestic partner, after spouse,.
						(c)CertificationSection
			 6383 of title 5, United States Code, is further amended—
						(1)in subsection (a), by inserting
			 domestic partner, after spouse,; and
						(2)in subsection (b)(4)(A), by inserting
			 domestic partner, after spouse, both places it
			 appears.
						DHealthy Families
			 Act
				171.Short
			 titleThis subtitle may be
			 cited as the Healthy Families
			 Act.
				172.PurposesThe purposes of this subtitle are—
					(1)to ensure that all working Americans can
			 address their own health needs and the health needs of their families by
			 requiring employers to permit employees to earn up to 56 hours of paid sick
			 time including paid time for family care;
					(2)to diminish public and private health care
			 costs by enabling workers to seek early and routine medical care for themselves
			 and their family members;
					(3)to assist
			 employees who are, or whose family members are, victims of domestic violence,
			 sexual assault, or stalking, by providing the employees with paid time away
			 from work to allow the victims to receive treatment and to take the necessary
			 steps to ensure their protection;
					(4)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that is feasible for employers;
			 and
					(5)consistent with the provision of the 14th
			 amendment to the Constitution relating to equal protection of the laws, and
			 pursuant to Congress' power to enforce that provision under section 5 of that
			 amendment—
						(A)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that minimizes the potential for
			 employment discrimination on the basis of sex by ensuring generally that paid
			 sick time is available for eligible medical reasons on a gender-neutral basis;
			 and
						(B)to promote the goal of equal employment
			 opportunity for women and men.
						173.DefinitionsIn this subtitle:
					(1)ChildThe term child means a
			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of
			 a person standing in loco parentis, who is—
						(A)under 18 years of age; or
						(B)18 years of age or older and incapable of
			 self-care because of a mental or physical disability.
						(2)Domestic
			 violenceThe term domestic violence has the meaning
			 given the term in section 40002(a) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(a)), except that the reference in such section to the term
			 jurisdiction receiving grant monies shall be deemed to mean the
			 jurisdiction in which the victim lives or the jurisdiction in which the
			 employer involved is located.
					(3)EmployeeThe term employee means an
			 individual who is—
						(A)(i)an employee, as defined in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered
			 under subparagraph (E), including such an employee of the Library of Congress,
			 except that a reference in such section to an employer shall be considered to
			 be a reference to an employer described in clauses (i)(I) and (ii) of paragraph
			 (4)(A); or
							(ii)an employee of the Government
			 Accountability Office;
							(B)a State employee described in section
			 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16c(a));
						(C)a covered employee, as defined in section
			 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than
			 an applicant for employment;
						(D)a covered employee, as defined in section
			 411(c) of title 3, United States Code; or
						(E)a Federal officer or employee covered under
			 subchapter V of chapter 63 of title 5, United States Code.
						(4)Employer
						(A)In
			 generalThe term
			 employer means a person who is—
							(i)(I)a covered employer, as defined in
			 subparagraph (B), who is not covered under subclause (V);
								(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
								(III)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
								(IV)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
								(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
								(ii)is engaged in commerce (including
			 government), or an industry or activity affecting commerce (including
			 government), as defined in subparagraph (B)(iii).
							(B)Covered
			 employer
							(i)In
			 generalIn subparagraph
			 (A)(i)(I), the term covered employer—
								(I)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs 15 or more employees
			 for each working day during each of 20 or more calendar workweeks in the
			 current or preceding calendar year;
								(II)includes—
									(aa)any person who acts, directly or
			 indirectly, in the interest of an employer to any of the employees of such
			 employer; and
									(bb)any successor in interest of an
			 employer;
									(III)includes any public agency,
			 as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203(x)); and
								(IV)includes the Government Accountability
			 Office and the Library of Congress.
								(ii)Public
			 agencyFor purposes of clause
			 (i)(III), a public agency shall be considered to be a person engaged in
			 commerce or in an industry or activity affecting commerce.
							(iii)DefinitionsFor purposes of this subparagraph:
								(I)CommerceThe terms commerce and
			 industry or activity affecting commerce mean any activity,
			 business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include
			 commerce and any industry affecting commerce, as
			 defined in paragraphs (1) and (3) of section 501 of the Labor Management
			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
								(II)EmployeeThe term employee has the same
			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203(e)).
								(III)PersonThe term person has the same
			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203(a)).
								(C)PredecessorsAny reference in this paragraph to an
			 employer shall include a reference to any predecessor of such employer.
						(5)Employment
			 benefitsThe term
			 employment benefits means all benefits provided or made available
			 to employees by an employer, including group life insurance, health insurance,
			 disability insurance, sick leave, annual leave, educational benefits, and
			 pensions, regardless of whether such benefits are provided by a practice or
			 written policy of an employer or through an employee benefit
			 plan, as defined in section 3(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(3)).
					(6)Health care
			 providerThe term
			 health care provider means a provider who—
						(A)(i)is a doctor of medicine or osteopathy who
			 is authorized to practice medicine or surgery (as appropriate) by the State in
			 which the doctor practices; or
							(ii)is any other person determined by the
			 Secretary to be capable of providing health care services; and
							(B)is not employed by an employer for whom the
			 provider issues certification under this subtitle.
						(7)Paid sick
			 timeThe term paid sick
			 time means an increment of compensated leave that can be earned by an
			 employee for use during an absence from employment for any of the reasons
			 described in paragraphs (1) through (4) of section 5(b).
					(8)ParentThe term parent means a
			 biological, foster, or adoptive parent of an employee, a stepparent of an
			 employee, or a legal guardian or other person who stood in loco parentis to an
			 employee when the employee was a child.
					(9)SecretaryThe term Secretary means the
			 Secretary of Labor.
					(10)Sexual
			 assaultThe term sexual assault has the meaning
			 given the term in section 40002(a) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(a)).
					(11)SpouseThe term spouse, with respect
			 to an employee, has the meaning given such term by the marriage laws of the
			 State in which the employee resides.
					(12)StalkingThe
			 term stalking has the meaning given the term in section 40002(a)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
					(13)Victim services
			 organizationThe term victim services organization
			 means a nonprofit, nongovernmental organization that provides assistance to
			 victims of domestic violence, sexual assault, or stalking or advocates for such
			 victims, including a rape crisis center, an organization carrying out a
			 domestic violence, sexual assault, or stalking prevention or treatment program,
			 an organization operating a shelter or providing counseling services, or a
			 legal services organization or other organization providing assistance through
			 the legal process.
					174.Provision of paid
			 sick time
					(a)Accrual of paid
			 sick time
						(1)In
			 generalAn employer shall permit each employee employed by the
			 employer to earn not less than 1 hour of paid sick time for every 30 hours
			 worked, to be used as described in subsection (b). An employer shall not be
			 required to permit an employee to earn, under this section, more than 56 hours
			 of paid sick time in a calendar year, unless the employer chooses to set a
			 higher limit.
						(2)Exempt
			 employees
							(A)In
			 generalExcept as provided in paragraph (3), for purposes of this
			 section, an employee who is exempt from overtime requirements under section
			 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)) shall be
			 assumed to work 40 hours in each workweek.
							(B)Shorter normal
			 workweekIf the normal workweek of such an employee is less than
			 40 hours, the employee shall earn paid sick time based upon that normal work
			 week.
							(3)Dates of accrual
			 and useEmployees shall begin to earn paid sick time under this
			 section at the commencement of their employment. An employee shall be entitled
			 to use the earned paid sick time beginning on the 60th calendar day following
			 commencement of the employee's employment. After that 60th calendar day, the
			 employee may use the paid sick time as the time is earned. An employer may, at
			 the discretion of the employer, loan paid sick time to an employee in advance
			 of the earning of such time under this section by such employee.
						(4)Carryover
							(A)In
			 generalExcept as provided in subparagraph (B), paid sick time
			 earned under this section shall carry over from 1 calendar year to the
			 next.
							(B)ConstructionThis
			 subtitle shall not be construed to require an employer to permit an employee to
			 accrue more than 56 hours of earned paid sick time at a given time.
							(5)Employers with
			 existing policiesAny employer with a paid leave policy who makes
			 available an amount of paid leave that is sufficient to meet the requirements
			 of this section and that may be used for the same purposes and under the same
			 conditions as the purposes and conditions outlined in subsection (b) shall not
			 be required to permit an employee to earn additional paid sick time under this
			 section.
						(6)ConstructionNothing
			 in this section shall be construed as requiring financial or other
			 reimbursement to an employee from an employer upon the employee’s termination,
			 resignation, retirement, or other separation from employment for earned paid
			 sick time that has not been used.
						(7)ReinstatementIf
			 an employee is separated from employment with an employer and is rehired,
			 within 12 months after that separation, by the same employer, the employer
			 shall reinstate the employee's previously earned paid sick time. The employee
			 shall be entitled to use the earned paid sick time and earn additional paid
			 sick time at the recommencement of employment with the employer.
						(8)ProhibitionAn
			 employer may not require, as a condition of providing paid sick time under this
			 subtitle, that the employee involved search for or find a replacement worker to
			 cover the hours during which the employee is using paid sick time.
						(b)UsesPaid sick time earned under this section
			 may be used by an employee for any of the following:
						(1)An absence resulting from a physical or
			 mental illness, injury, or medical condition of the employee.
						(2)An absence resulting from obtaining
			 professional medical diagnosis or care, or preventive medical care, for the
			 employee.
						(3)An absence for the purpose of caring for a
			 child, a parent, a spouse, or any other individual related by blood or affinity
			 whose close association with the employee is the equivalent of a family
			 relationship, who—
							(A)has any of the conditions or needs for
			 diagnosis or care described in paragraph (1) or (2); and
							(B)in the case of someone who is not a child,
			 is otherwise in need of care.
							(4)An absence
			 resulting from domestic violence, sexual assault, or stalking, if the time is
			 to—
							(A)seek medical
			 attention for the employee or the employee’s child, parent, or spouse, or an
			 individual related to the employee as described in paragraph (3), to recover
			 from physical or psychological injury or disability caused by domestic
			 violence, sexual assault, or stalking;
							(B)obtain or assist a
			 related person described in paragraph (3) in obtaining services from a victim
			 services organization;
							(C)obtain or assist a
			 related person described in paragraph (3) in obtaining psychological or other
			 counseling;
							(D)seek relocation;
			 or
							(E)take legal action,
			 including preparing for or participating in any civil or criminal legal
			 proceeding related to or resulting from domestic violence, sexual assault, or
			 stalking.
							(c)SchedulingAn employee shall make a reasonable effort
			 to schedule a period of paid sick time under this subtitle in a manner that
			 does not unduly disrupt the operations of the employer.
					(d)Procedures
						(1)In
			 generalPaid sick time shall
			 be provided upon the oral or written request of an employee. Such request
			 shall—
							(A)include the expected duration of the period
			 of such time;
							(B)in a case in which the need for such period
			 of time is foreseeable at least 7 days in advance of such period, be provided
			 at least 7 days in advance of such period; and
							(C)otherwise, be provided as soon as
			 practicable after the employee is aware of the need for such period.
							(2)Certification in
			 general
							(A)Provision
								(i)In
			 generalSubject to
			 subparagraph (C), an employer may require that a request for paid sick time
			 under this section for a purpose described in paragraph (1), (2), or (3) of
			 subsection (b) be supported by a certification issued by the health care
			 provider of the eligible employee or of an individual described in subsection
			 (b)(3), as appropriate, if the period of such time covers more than 3
			 consecutive workdays.
								(ii)TimelinessThe employee shall provide a copy of such
			 certification to the employer in a timely manner, not later than 30 days after
			 the first day of the period of time. The employer shall not delay the
			 commencement of the period of time on the basis that the employer has not yet
			 received the certification.
								(B)Sufficient
			 certification
								(i)In
			 generalA certification
			 provided under subparagraph (A) shall be sufficient if it states—
									(I)the date on which the period of time will
			 be needed;
									(II)the probable duration of the period of
			 time;
									(III)the appropriate medical facts within the
			 knowledge of the health care provider regarding the condition involved, subject
			 to clause (ii); and
									(IV)(aa)for purposes of paid sick time under
			 subsection (b)(1), a statement that absence from work is medically
			 necessary;
										(bb)for purposes of such time under subsection
			 (b)(2), the dates on which testing for a medical diagnosis or care is expected
			 to be given and the duration of such testing or care; and
										(cc)for purposes of such time under subsection
			 (b)(3), in the case of time to care for someone who is not a child, a statement
			 that care is needed for an individual described in such subsection, and an
			 estimate of the amount of time that such care is needed for such
			 individual.
										(ii)LimitationIn issuing a certification under
			 subparagraph (A), a health care provider shall make reasonable efforts to limit
			 the medical facts described in clause (i)(III) that are disclosed in the
			 certification to the minimum necessary to establish a need for the employee to
			 utilize paid sick time.
								(C)RegulationsRegulations prescribed under section 182
			 shall specify the manner in which an employee who does not have health
			 insurance shall provide a certification for purposes of this paragraph.
							(D)Confidentiality
			 and nondisclosure
								(i)Protected health
			 informationNothing in this
			 subtitle shall be construed to require a health care provider to disclose
			 information in violation of section 1177 of the Social Security Act (42 U.S.C. 1320d–6) or the
			 regulations promulgated pursuant to section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
								(ii)Health
			 information recordsIf an
			 employer possesses health information about an employee or an employee’s child,
			 parent, spouse or other individual described in subsection (b)(3), such
			 information shall—
									(I)be maintained on a separate form and in a
			 separate file from other personnel information;
									(II)be treated as a confidential medical
			 record; and
									(III)not be disclosed except to the affected
			 employee or with the permission of the affected employee.
									(3)Certification in
			 the case of domestic violence, sexual assault, or stalking
							(A)In
			 generalAn employer may require that a request for paid sick time
			 under this section for a purpose described in subsection (b)(4) be supported by
			 1 of the following forms of documentation:
								(i)A police report
			 indicating that the employee, or a member of the employee's family described in
			 subsection (b)(4), was a victim of domestic violence, sexual assault, or
			 stalking.
								(ii)A court order
			 protecting or separating the employee or a member of the employee's family
			 described in subsection (b)(4) from the perpetrator of an act of domestic
			 violence, sexual assault, or stalking, or other evidence from the court or
			 prosecuting attorney that the employee or a member of the employee's family
			 described in subsection (b)(4) has appeared in court or is scheduled to appear
			 in court in a proceeding related to domestic violence, sexual assault, or
			 stalking.
								(iii)Other
			 documentation signed by an employee or volunteer working for a victim services
			 organization, an attorney, a police officer, a medical professional, a social
			 worker, an antiviolence counselor, or a member of the clergy, affirming that
			 the employee or a member of the employee's family described in subsection
			 (b)(4) is a victim of domestic violence, sexual assault, or stalking.
								(B)RequirementsThe
			 requirements of paragraph (2) shall apply to certifications under this
			 paragraph, except that—
								(i)subclauses (III)
			 and (IV) of subparagraph (B)(i) and subparagraph (B)(ii) of such paragraph
			 shall not apply;
								(ii)the certification
			 shall state the reason that the leave is required with the facts to be
			 disclosed limited to the minimum necessary to establish a need for the employee
			 to be absent from work, and the employee shall not be required to explain the
			 details of the domestic violence, sexual assault, or stalking involved;
			 and
								(iii)with respect to
			 confidentiality under subparagraph (D) of such paragraph, any information
			 provided to the employer under this paragraph shall be confidential, except to
			 the extent that any disclosure of such information is—
									(I)requested or
			 consented to in writing by the employee; or
									(II)otherwise
			 required by applicable Federal or State law.
									175.Posting
			 requirement
					(a)In
			 generalEach employer shall
			 post and keep posted a notice, to be prepared or approved in accordance with
			 procedures specified in regulations prescribed under section 182, setting forth
			 excerpts from, or summaries of, the pertinent provisions of this subtitle
			 including—
						(1)information describing paid sick time
			 available to employees under this subtitle;
						(2)information pertaining to the filing of an
			 action under this subtitle;
						(3)the details of the notice requirement for a
			 foreseeable period of time under section 174(d)(1)(B); and
						(4)information that describes—
							(A)the protections that an employee has in
			 exercising rights under this subtitle; and
							(B)how the employee can contact the Secretary
			 (or other appropriate authority as described in section 177) if any of the
			 rights are violated.
							(b)LocationThe notice described under subsection (a)
			 shall be posted—
						(1)in conspicuous places on the premises of
			 the employer, where notices to employees (including applicants) are customarily
			 posted; or
						(2)in employee handbooks.
						(c)Violation;
			 penaltyAny employer who
			 willfully violates the posting requirements of this section shall be subject to
			 a civil fine in an amount not to exceed $100 for each separate offense.
					176.Prohibited
			 acts
					(a)Interference
			 with rights
						(1)Exercise of
			 rightsIt shall be unlawful
			 for any employer to interfere with, restrain, or deny the exercise of, or the
			 attempt to exercise, any right provided under this subtitle, including—
							(A)discharging or
			 discriminating against (including retaliating against) any individual,
			 including a job applicant, for exercising, or attempting to exercise, any right
			 provided under this subtitle;
							(B)using the taking
			 of paid sick time under this subtitle as a negative factor in an employment
			 action, such as hiring, promotion, or a disciplinary action; or
							(C)counting the paid
			 sick time under a no-fault attendance policy or any other absence control
			 policy.
							(2)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, for opposing any practice
			 made unlawful by this subtitle.
						(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, because such
			 individual—
						(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this
			 subtitle;
						(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this subtitle; or
						(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this
			 subtitle.
						(c)ConstructionNothing in this section shall be construed
			 to state or imply that the scope of the activities prohibited by section 105 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the
			 scope of the activities prohibited by this section.
					177.Enforcement
			 authority
					(a)In
			 general
						(1)DefinitionsIn this subsection:
							(A)the term employee means an
			 employee described in subparagraph (A) or (B) of section 173(3); and
							(B)the term employer means an
			 employer described in subclause (I) or (II) of section 173(4)(A)(i).
							(2)Investigative
			 authority
							(A)In
			 generalTo ensure compliance
			 with the provisions of this subtitle, or any regulation or order issued under
			 this subtitle, the Secretary shall have, subject to subparagraph (C), the
			 investigative authority provided under section 11(a) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 211(a)), with respect to employers, employees,
			 and other individuals affected.
							(B)Obligation to
			 keep and preserve recordsAn
			 employer shall make, keep, and preserve records pertaining to compliance with
			 this subtitle in accordance with section 11(c) of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the
			 Secretary.
							(C)Required
			 submissions generally limited to an annual basisThe Secretary shall not require, under the
			 authority of this paragraph, an employer to submit to the Secretary any books
			 or records more than once during any 12-month period, unless the Secretary has
			 reasonable cause to believe there may exist a violation of this subtitle or any
			 regulation or order issued pursuant to this subtitle, or is investigating a
			 charge pursuant to paragraph (4).
							(D)Subpoena
			 authorityFor the purposes of
			 any investigation provided for in this paragraph, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 209).
							(3)Civil action by
			 employees or individuals
							(A)Right of
			 actionAn action to recover
			 the damages or equitable relief prescribed in subparagraph (B) may be
			 maintained against any employer in any Federal or State court of competent
			 jurisdiction by one or more employees or individuals or their representative
			 for and on behalf of—
								(i)the employees or individuals; or
								(ii)the employees or individuals and others
			 similarly situated.
								(B)LiabilityAny employer who violates section 176
			 (including a violation relating to rights provided under section 174) shall be
			 liable to any employee or individual affected—
								(i)for damages equal to—
									(I)the amount of—
										(aa)any wages, salary, employment benefits, or
			 other compensation denied or lost by reason of the violation; or
										(bb)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost, any
			 actual monetary losses sustained as a direct result of the violation up to a
			 sum equal to 56 hours of wages or salary for the employee or individual;
										(II)the interest on the amount described in
			 subclause (I) calculated at the prevailing rate; and
									(III)an additional amount as liquidated damages;
			 and
									(ii)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
								(C)Fees and
			 costsThe court in an action
			 under this paragraph shall, in addition to any judgment awarded to the
			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,
			 and other costs of the action to be paid by the defendant.
							(4)Action by the
			 Secretary
							(A)Administrative
			 actionThe Secretary shall
			 receive, investigate, and attempt to resolve complaints of violations of
			 section 176 (including a violation relating to rights provided under section
			 174) in the same manner that the Secretary receives, investigates, and attempts
			 to resolve complaints of violations of sections 6 and 7 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206 and 207).
							(B)Civil
			 actionThe Secretary may
			 bring an action in any court of competent jurisdiction to recover the damages
			 described in paragraph (3)(B)(i).
							(C)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to subparagraph (B) shall be held in a special
			 deposit account and shall be paid, on order of the Secretary, directly to each
			 employee or individual affected. Any such sums not paid to an employee or
			 individual affected because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
							(5)Limitation
							(A)In
			 generalExcept as provided in
			 subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not
			 later than 2 years after the date of the last event constituting the alleged
			 violation for which the action is brought.
							(B)Willful
			 violationIn the case of an
			 action brought for a willful violation of section 176 (including a willful
			 violation relating to rights provided under section 174), such action may be
			 brought within 3 years of the date of the last event constituting the alleged
			 violation for which such action is brought.
							(C)CommencementIn determining when an action is commenced
			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
							(6)Action for
			 injunction by SecretaryThe
			 district courts of the United States shall have jurisdiction, for cause shown,
			 in an action brought by the Secretary—
							(A)to restrain violations of section 176
			 (including a violation relating to rights provided under section 174),
			 including the restraint of any withholding of payment of wages, salary,
			 employment benefits, or other compensation, plus interest, found by the court
			 to be due to employees or individuals eligible under this subtitle; or
							(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
							(7)Solicitor of
			 LaborThe Solicitor of Labor
			 may appear for and represent the Secretary on any litigation brought under
			 paragraph (4) or (6).
						(8)Government
			 Accountability Office and Library of CongressNotwithstanding any other provision of this
			 subsection, in the case of the Government Accountability Office and the Library
			 of Congress, the authority of the Secretary of Labor under this subsection
			 shall be exercised respectively by the Comptroller General of the United States
			 and the Librarian of Congress.
						(b)Employees
			 covered by Congressional Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this subtitle
			 provides to that Board, or any person, alleging an unlawful employment practice
			 in violation of this subtitle against an employee described in section
			 173(3)(C).
					(c)Employees
			 covered by chapter 5 of title
			 3, United States CodeThe powers, remedies, and procedures
			 provided in chapter 5 of title 3, United States Code, to the President, the
			 Merit Systems Protection Board, or any person, alleging a violation of section
			 412(a)(1) of that title, shall be the powers, remedies, and procedures this
			 subtitle provides to the President, that Board, or any person, respectively,
			 alleging an unlawful employment practice in violation of this subtitle against
			 an employee described in section 173(3)(D).
					(d)Employees
			 covered by chapter 63 of title
			 5, United States CodeThe powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided in
			 that title to any person, alleging a violation of chapter 63 of that title,
			 shall be the powers, remedies, and procedures this subtitle provides to that
			 agency, that Board, or any person, respectively, alleging an unlawful
			 employment practice in violation of this subtitle against an employee described
			 in section 173(3)(E).
					(e)Remedies for
			 State employees
						(1)Waiver of
			 sovereign immunityA State's receipt or use of Federal financial
			 assistance for any program or activity of a State shall constitute a waiver of
			 sovereign immunity, under the 11th amendment to the Constitution or otherwise,
			 to a suit brought by an employee of that program or activity under this
			 subtitle for equitable, legal, or other relief authorized under this
			 subtitle.
						(2)Official
			 capacityAn official of a State may be sued in the official
			 capacity of the official by any employee who has complied with the procedures
			 under subsection (a)(3), for injunctive relief that is authorized under this
			 subtitle. In such a suit the court may award to the prevailing party those
			 costs authorized by section 722 of the Revised Statutes (42 U.S.C.
			 1988).
						(3)ApplicabilityWith
			 respect to a particular program or activity, paragraph (1) applies to conduct
			 occurring on or after the day, after the date of enactment of this subtitle, on
			 which a State first receives or uses Federal financial assistance for that
			 program or activity.
						(4)Definition of
			 program or activityIn this subsection, the term program or
			 activity has the meaning given the term in section 606 of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d–4a).
						178.Collection of
			 data on paid sick time and further study
					(a)Compilation of
			 informationEffective 90 days after the date of enactment of this
			 subtitle, the Commissioner of Labor Statistics shall annually compile
			 information on the following:
						(1)The number of
			 employees who used paid sick time.
						(2)The number of
			 hours of paid sick time used.
						(3)The number of
			 employees who used paid sick time for absences necessary due to domestic
			 violence, sexual assault, or stalking.
						(4)The demographic
			 characteristics of employees who were eligible for and who used paid sick
			 time.
						(b)GAO
			 study
						(1)In
			 generalThe Comptroller
			 General of the United States shall annually conduct a study to determine the
			 following:
							(A)(i)The number of days employees used paid sick
			 time and the reasons for the use.
								(ii)The number of employees who used the paid
			 sick time for periods of time covering more than 3 consecutive workdays.
								(B)The cost and benefits to employers of
			 implementing the paid sick time policies.
							(C)The cost to employees of providing
			 certification to obtain the paid sick time.
							(D)The benefits of the paid sick time to
			 employees and their family members, including effects on employees' ability to
			 care for their family members or to provide for their own health needs.
							(E)Whether the paid sick time affected
			 employees' ability to sustain an adequate income while meeting needs of the
			 employees and their family members.
							(F)Whether employers who administered paid
			 sick time policies prior to the date of enactment of this subtitle were
			 affected by the provisions of this subtitle.
							(G)Whether other types of leave were affected
			 by this subtitle.
							(H)Whether paid sick time affected retention
			 and turnover and costs of presenteeism.
							(I)Whether the paid sick time increased the
			 use of less costly preventive medical care and lowered the use of emergency
			 room care.
							(J)Whether the paid sick time reduced the
			 number of children sent to school when the children were sick.
							(2)Aggregating
			 dataThe data collected under
			 subparagraphs (A) and (D) of paragraph (1) shall be aggregated by gender, race,
			 disability, earnings level, age, marital status, family type, including
			 parental status, and industry.
						(3)Reports
							(A)In
			 generalNot later than 18
			 months after the date of enactment of this subtitle, the Comptroller General of
			 the United States shall prepare and submit a report to the appropriate
			 committees of Congress concerning the results of the study conducted pursuant
			 to paragraph (1) and the data aggregated under paragraph (2).
							(B)Followup
			 reportNot later than 5 years
			 after the date of enactment of this subtitle, the Comptroller General of the
			 United States shall prepare and submit a followup report to the appropriate
			 committees of Congress concerning the results of the study conducted pursuant
			 to paragraph (1) and the data aggregated under paragraph (2).
							179.Effect on other
			 laws
					(a)Federal and
			 State antidiscrimination lawsNothing in this subtitle shall be construed
			 to modify or affect any Federal or State law prohibiting discrimination on the
			 basis of race, religion, color, national origin, sex, age, or
			 disability.
					(b)State and local
			 lawsNothing in this subtitle
			 shall be construed to supersede (including preempting) any provision of any
			 State or local law that provides greater paid sick time or leave rights
			 (including greater paid sick time or leave, or greater coverage of those
			 eligible for paid sick time or leave) than the rights established under this
			 subtitle.
					180.Effect on existing
			 employment benefits
					(a)More
			 protectiveNothing in this
			 subtitle shall be construed to diminish the obligation of an employer to comply
			 with any contract, collective bargaining agreement, or any employment benefit
			 program or plan that provides greater paid sick leave or other leave rights to
			 employees or individuals than the rights established under this
			 subtitle.
					(b)Less
			 protectiveThe rights
			 established for employees under this subtitle shall not be diminished by any
			 contract, collective bargaining agreement, or any employment benefit program or
			 plan.
					181.Encouragement of
			 more generous leave policiesNothing in this subtitle shall be construed
			 to discourage employers from adopting or retaining leave policies more generous
			 than policies that comply with the requirements of this subtitle.
				182.Regulations
					(a)In
			 general
						(1)AuthorityExcept as provided in paragraph (2), not
			 later than 180 days after the date of enactment of this subtitle, the Secretary
			 shall prescribe such regulations as are necessary to carry out this subtitle
			 with respect to employees described in subparagraph (A) or (B) of section
			 173(3) and other individuals affected by employers described in subclause (I)
			 or (II) of section 173(4)(A)(i).
						(2)Government
			 Accountability Office; Library of CongressThe Comptroller General of the United
			 States and the Librarian of Congress shall prescribe the regulations with
			 respect to employees of the Government Accountability Office and the Library of
			 Congress, respectively and other individuals affected by the Comptroller
			 General of the United States and the Librarian of Congress,
			 respectively.
						(b)Employees
			 covered by Congressional Accountability Act of 1995
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this subtitle, the Board of Directors of the Office of Compliance
			 shall prescribe (in accordance with section 304 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1384)) such regulations as are necessary
			 to carry out this subtitle with respect to employees described in section
			 173(3)(C) and other individuals affected by employers described in section
			 173(4)(A)(i)(III).
						(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this subtitle except insofar as the
			 Board may determine, for good cause shown and stated together with the
			 regulations prescribed under paragraph (1), that a modification of such
			 regulations would be more effective for the implementation of the rights and
			 protections involved under this section.
						(c)Employees
			 covered by chapter 5 of title
			 3, United States Code
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this subtitle, the President (or the designee of the President)
			 shall prescribe such regulations as are necessary to carry out this subtitle
			 with respect to employees described in section 173(3)(D) and other individuals
			 affected by employers described in section 173(4)(A)(i)(IV).
						(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this subtitle except insofar as the
			 President (or designee) may determine, for good cause shown and stated together
			 with the regulations prescribed under paragraph (1), that a modification of
			 such regulations would be more effective for the implementation of the rights
			 and protections involved under this section.
						(d)Employees
			 covered by chapter 63 of title
			 5, United States Code
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this subtitle, the Director of the Office of Personnel Management
			 shall prescribe such regulations as are necessary to carry out this subtitle
			 with respect to employees described in section 173(3)(E) and other individuals
			 affected by employers described in section 173(4)(A)(i)(V).
						(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this subtitle except insofar as the
			 Director may determine, for good cause shown and stated together with the
			 regulations prescribed under paragraph (1), that a modification of such
			 regulations would be more effective for the implementation of the rights and
			 protections involved under this section.
						183.Effective
			 dates
					(a)Effective
			 dateThis subtitle shall take
			 effect 6 months after the date of issuance of regulations under section
			 182(a)(1).
					(b)Collective
			 bargaining agreementsIn the
			 case of a collective bargaining agreement in effect on the effective date
			 prescribed by subsection (a), this subtitle shall take effect on the earlier
			 of—
						(1)the date of the termination of such
			 agreement; or
						(2)the date that occurs 18 months after the
			 date of issuance of regulations under section 182(a)(1).
						IIChild care
			 expansion and improvement
			ACare for Young
			 Children
				201.Expanding child
			 care for young children
					(a)GoalsSection
			 658A(b) of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9801 note) is amended—
						(1)in paragraph (4),
			 by striking and;
						(2)in paragraph (5),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(6)to assist States
				in improving child care services for young
				children.
								.
						(b)Authorization of
			 appropriationsSection 658B of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858) is amended—
						(1)by striking
			 There and inserting (a) In General.—There;
			 and
						(2)by adding at the end the
			 following:
							
								(b)Child care
				activities for young childrenIn addition to amounts appropriated
				under subsection (a), there is authorized to be appropriated to carry out child
				care activities for young children under this subchapter $500,000,000 for each
				of the fiscal years 2012, 2013, and
				2014.
								.
						(c)Child care
			 activities for young childrenThe
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9801 et seq.) is amended by inserting after
			 section 658G the following:
						
							658H.Child care
				activities for young childrenChild care activities for young children for
				which funds under this subchapter may be used include activities that are
				designed to accomplish the following:
								(1)Increase the
				availability of child care services for young children with
				disabilities.
								(2)Provide support
				services for networks of family child care providers.
								(3)Provide or support
				programs that provide training, services, materials, equipment, or other
				support to caregivers, eligible child care providers, and family child care
				providers that provide child care to young children. Such support may include
				the purchase of equipment such as cribs and high chairs.
								(4)Provide funds to
				increase compensation offered and provide bonuses to caregivers, eligible child
				care providers, and family child care providers who provide child care to
				children under the age of 3 years, especially those caregivers and providers
				who have formal education in early childhood development.
								(5)Provide and
				support networks between health care providers and caregivers, eligible child
				care providers, and family child care providers that provide child care to
				young children.
								(6)Provide child care
				services for young children who are enrolled in Head Start programs under the
				Head Start Act (42 U.S.C. 9831 et
				seq.).
								.
					(d)DefinitionsSection
			 658P of the Child Care and Development Block
			 Grant Act of 1990 (42 U.S.C. 9858n) is amended by adding at the end
			 the following:
						
							(15)Young
				childrenThe term young children means eligible
				children who are less than 3 years of
				age.
							.
					BImproving Child
			 Care Quality Through Teacher Incentives
				211.PurposeThe purposes of this subtitle are—
					(1)to establish the
			 Child Care Provider Development and Retention Grant Program, the Child Care
			 Provider Scholarship Program, and a program of child care provider health
			 benefits coverage; and
					(2)to help children
			 receive the high-quality child care and early education the children need for
			 positive cognitive and social development, by rewarding and promoting the
			 retention of committed, qualified child care providers and by providing
			 financial assistance to improve the educational qualifications of child care
			 providers.
					212.DefinitionsIn this subtitle:
					(1)Child care
			 providerThe term child care provider means an
			 individual who provides a service directly to a child on a person-to-person
			 basis for compensation for—
						(A)a center-based
			 child care provider that is licensed or regulated under State or local law and
			 that satisfies the State and local requirements applicable to the child care
			 services provided;
						(B)a licensed or
			 regulated family child care provider that satisfies the State and local
			 requirements applicable to the child care services provided; or
						(C)an out-of-school
			 time program that is licensed or regulated under State or local law and that
			 satisfies the State and local requirements applicable to the child care
			 services provided.
						(2)Family Child
			 Care providerThe term family child care provider
			 has the meaning given such term in section 658P of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858n).
					(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(4)Lead
			 agencyThe term lead agency means the agency
			 designated under section 658D of the Child
			 Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858b).
					(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United
			 States, Guam, American Samoa, or the Commonwealth of the Northern Mariana
			 Islands.
					(7)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					213.Funds for child
			 care provider development and retention grants, scholarships, and health
			 benefits coverage
					(a)In
			 generalFrom amounts appropriated to carry out this subtitle, the
			 Secretary may allot and distribute funds to eligible States, and make payments
			 to Indian tribes and tribal organizations, to pay for the Federal share of the
			 cost of carrying out activities under sections 216, 217, and 218 for eligible
			 child care providers.
					(b)AllotmentsThe
			 funds shall be allotted and distributed, and the payments shall be made, by the
			 Secretary in accordance with section 214, and expended by the States (directly,
			 or at the option of the States, through units of general purpose local
			 government), and by Indian tribes and tribal organizations, in accordance with
			 this subtitle.
					214.Allotments to
			 States
					(a)Amounts
			 reserved
						(1)Territories and
			 possessionsThe Secretary shall reserve not more than
			 ½ of 1 percent of the funds appropriated under section
			 221(a), and not more than ½ of 1 percent of the funds
			 appropriated under section 222(b), for any fiscal year for payments to the
			 Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands, to be allotted in accordance with their
			 respective needs.
						(2)Indian tribes
			 and tribal organizationsThe Secretary shall reserve not more
			 than 3 percent of the funds appropriated under section 221(a), and not more
			 than 3 percent of the funds appropriated under section 221(b), for any fiscal
			 year for payments to Indian tribes and tribal organizations with applications
			 approved under subsection (c).
						(b)Allotments to
			 remaining States
						(1)General
			 authorityFrom the funds appropriated under section 221(a) for
			 any fiscal year and remaining after the reservations made under subsection (a),
			 and from the funds appropriated under section 221(b) for any fiscal year and
			 remaining after the reservations made under subsection (a), the Secretary shall
			 allot to each State an amount equal to the sum of—
							(A)an amount that
			 bears the same ratio to 50 percent of the appropriate remainder as the product
			 of the young child factor of the State and the allotment percentage of the
			 State bears to the sum of the corresponding products for all States; and
							(B)an amount that
			 bears the same ratio to 50 percent of such remainder as the product of the
			 school lunch factor of the State and the allotment percentage of the State
			 bears to the sum of the corresponding products for all States.
							(2)Young child
			 factorIn this subsection, the term young child
			 factor means the ratio of the number of children under 5 years of age in
			 the State to the number of such children in all the States, as determined
			 according to the most recent annual estimates of population in the States, as
			 provided by the Bureau of the Census.
						(3)School lunch
			 factorIn this subsection, the term school lunch
			 factor means the ratio of the number of children who are receiving free
			 or reduced price lunches under the school lunch program established under the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) in the State to the number of such
			 children in all the States, as determined annually by the Department of
			 Agriculture.
						(4)Allotment
			 percentage
							(A)In
			 generalExcept as provided in subparagraph (B), for purposes of
			 this subsection, the allotment percentage for a State shall be determined by
			 dividing the per capita income of all individuals in the United States, by the
			 per capita income of all individuals in the State.
							(B)LimitationsFor
			 purposes of this subsection, if an allotment percentage determined under
			 subparagraph (A)—
								(i)is more than 1.2
			 percent, the allotment percentage of that State shall be considered to be 1.2
			 percent; and
								(ii)is less than 0.8
			 percent, the allotment percentage of the State shall be considered to be 0.8
			 percent.
								(C)Per capita
			 incomeFor purposes of subparagraph (A), per capita income shall
			 be—
								(i)determined at
			 2-year intervals;
								(ii)applied for the
			 2-year period beginning on October 1 of the first fiscal year beginning after
			 the date such determination is made; and
								(iii)equal to the
			 average of the annual per capita incomes for the most recent period of 3
			 consecutive years for which satisfactory data are available from the Department
			 of Commerce at the time such determination is made.
								(c)Payments to
			 Indian tribes and tribal organizations
						(1)Reservation of
			 fundsFrom amounts reserved under subsection (a)(2), the
			 Secretary may make grants to or enter into contracts with Indian tribes and
			 tribal organizations that submit applications under this subsection, to plan
			 and carry out programs and activities—
							(A)to encourage child
			 care providers to improve their qualifications;
							(B)to retain
			 qualified child care providers in the child care field; and
							(C)to provide health
			 benefits coverage for child care providers.
							(2)Applications and
			 requirementsTo be eligible to receive a grant or contract under
			 this subsection, an Indian tribe or tribal organization shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require. The application shall provide that
			 the applicant—
							(A)will coordinate
			 the programs and activities involved, to the maximum extent practicable, with
			 the lead agency in each State in which the applicant will carry out such
			 programs and activities; and
							(B)will make such
			 reports on, and conduct such audits of the funds made available through the
			 grant or contract for, programs and activities under this subtitle as the
			 Secretary may require.
							(d)Data and
			 informationThe Secretary shall obtain from each appropriate
			 Federal agency, the most recent data and information necessary to determine the
			 allotments provided for in subsection (b).
					(e)Reallotments
						(1)In
			 generalAny portion of an allotment under subsection (b) to a
			 State for a fiscal year that the Secretary determines will not be distributed
			 to the State for such fiscal year shall be reallotted by the Secretary to other
			 States in proportion to the original corresponding allotments made under such
			 subsection to such States for such fiscal year.
						(2)Limitations
							(A)ReductionThe
			 amount of any reallotment to which a State is entitled under this subsection
			 shall be reduced to the extent that such amount exceeds the amount that the
			 Secretary estimates will be distributed to the State to carry out corresponding
			 activities under this subtitle.
							(B)ReallotmentsThe
			 amount of such reduction shall be reallotted to States for which no reduction
			 in a corresponding allotment, or in a corresponding reallotment, is required by
			 this subsection, in proportion to the original corresponding allotments made
			 under subsection (b) to such States for such fiscal year.
							(3)Amounts
			 reallottedFor purposes of this subtitle (other than this
			 subsection and subsection (b)), any amount reallotted to a State under this
			 subsection shall be considered to be part of the corresponding allotment made
			 under subsection (b) to the State.
						(4)Indian tribes or
			 tribal organizationsAny portion of a grant or contract made to
			 an Indian tribe or tribal organization under subsection (c) that the Secretary
			 determines is not being used in a manner consistent with the provisions of this
			 subtitle in the period for which the grant or contract is made available, shall
			 be used by the Secretary to make payments to other tribes or organizations that
			 have submitted applications under subsection (c) in accordance with their
			 respective needs.
						(f)Cost-Sharing
						(1)Child care
			 provider development and retention grants and scholarships
							(A)Federal
			 shareThe Federal share of the cost of carrying out activities
			 under sections 216 and 217, with funds allotted under this section and
			 distributed by the Secretary to a State, shall be—
								(i)not more than 90
			 percent of the cost of each grant made under such sections, in the first fiscal
			 year for which the State receives such funds;
								(ii)not more than 85
			 percent of the cost of each grant made under such sections, in the second
			 fiscal year for which the State receives such funds;
								(iii)not more than 80
			 percent of the cost of each grant made under such sections, in the third fiscal
			 year for which the State receives such funds; and
								(iv)not more than 75
			 percent of the cost of each grant made under such sections, in any subsequent
			 fiscal year for which the State receives such funds.
								(B)Non-federal
			 share
								(i)In
			 generalThe State may provide the non-Federal share of the cost
			 in cash or in the form of an in-kind contribution, fairly evaluated by the
			 Secretary.
								(ii)In-kind
			 contributionIn this subparagraph, the term in-kind
			 contribution means payment of the costs of participation of eligible
			 child care providers in health insurance programs or retirement
			 programs.
								(2)Child care
			 provider health benefits coverage
							(A)Federal
			 shareThe Federal share of the cost of carrying out activities
			 under section 218, with funds allotted under this section and distributed by
			 the Secretary to a State, shall be not more than 50 percent of such
			 cost.
							(B)Non-federal
			 shareThe State may provide the non-Federal share of the cost in
			 cash or in kind, fairly evaluated by the Secretary, including plant, equipment,
			 or services. The State shall provide the non-Federal share directly or through
			 donations from public or private entities. Amounts provided by the Federal
			 Government, or services assisted or subsidized to any significant extent by the
			 Federal Government, may not be included in determining the amount of such
			 share.
							(g)Availability of
			 allotted funds distributed to StatesOf the funds allotted under
			 this section for activities described in sections 216 and 217 and distributed
			 by the Secretary to a State for a fiscal year—
						(1)not less than 67.5
			 percent shall be available to the State for grants under section 216;
						(2)not less than 22.5
			 percent shall be available to the State for grants under section 217;
			 and
						(3)not more than 10
			 percent shall be available to pay administrative costs incurred by the State to
			 carry out activities described in sections 216 and 217.
						(h)DefinitionFor
			 the purposes of subsections (a) through (e), the term State
			 includes only the 50 States, the District of Columbia, and the Commonwealth of
			 Puerto Rico.
					215.Application and
			 plan
					(a)ApplicationTo
			 be eligible to receive a distribution of funds allotted under section 214, a
			 State shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require by rule
			 and shall include in such application—
						(1)a State plan that
			 satisfies the requirements of subsection (b); and
						(2)assurances of
			 compliance satisfactory to the Secretary with respect to the requirements of
			 section 218.
						(b)Requirements of
			 plan
						(1)Lead
			 agencyThe State plan shall identify the lead agency to make
			 grants under this subtitle for the State.
						(2)Recruitment and
			 retention of child care providersThe State plan shall describe
			 how the lead agency will encourage both the recruitment of qualified child care
			 providers who are new to the child care field and the retention of qualified
			 child care providers who have a demonstrated commitment to the child care
			 field.
						(3)Notification of
			 availability of grants and benefitsThe State plan shall describe
			 how the lead agency will identify all eligible child care providers in the
			 State and notify the providers of the availability of grants and benefits under
			 this subtitle.
						(4)Distribution of
			 grantsThe State plan shall describe how the lead agency will
			 make grants under sections 216 and 217 to eligible child care providers in
			 selected geographical areas in the State in compliance with the following
			 requirements:
							(A)Selection of
			 geographical areasFor the purpose of making such grants for a
			 fiscal year, the State shall—
								(i)select a variety
			 of geographical areas, determined by the State, that, collectively—
									(I)include urban
			 areas, suburban areas, and rural areas; and
									(II)are areas whose
			 residents have diverse income levels; and
									(ii)give special
			 consideration to geographical areas selected under this subparagraph for the
			 preceding fiscal year.
								(B)Selection of
			 child care providers to receive grantsIn making grants under
			 section 216, the State may make grants only to eligible child care providers in
			 geographical areas selected under subparagraph (A), but may give special
			 consideration in such areas to eligible child care providers—
								(i)who have attained
			 a higher relevant educational credential;
								(ii)who provide a
			 specific kind of child care services;
								(iii)who provide
			 child care services to populations who meet specific economic characteristics;
			 or
								(iv)who meet such
			 other criteria as the State may establish.
								(C)LimitationThe
			 State shall describe how the State will ensure that grants made under section
			 216 to child care providers will not be used to offset reductions in the
			 compensation of such providers.
							(D)Reporting
			 requirementWith respect to each particular geographical area
			 selected under subparagraph (A), the State shall provide an assurance that the
			 State will, for each fiscal year for which such State receives a grant under
			 section 216—
								(i)include in the
			 report required by section 219, detailed information regarding—
									(I)the continuity of
			 employment of the grant recipients as child care providers with the same
			 employer;
									(II)with respect to
			 each employer that employed such a grant recipient, whether such employer was
			 accredited by a recognized national or State accrediting body during the period
			 of employment; and
									(III)to the extent
			 practicable and available to the State, the rate and frequency of employment
			 turnover of qualified child care providers throughout such area,
									during the 2-year period ending on the
			 deadline for submission of applications for grants under section 216 for that
			 fiscal year; and(ii)provide a
			 follow-up report, not later than 90 days after the end of the succeeding fiscal
			 year that includes information regarding—
									(I)the continuity of
			 employment of the grant recipients as child care providers with the same
			 employer;
									(II)with respect to
			 each employer that employed such a grant recipient, whether such employer was
			 accredited by a recognized national or State accrediting body during the period
			 of employment; and
									(III)to the extent
			 practicable and available to the State, detailed information regarding the rate
			 and frequency of employment turnover of qualified child care providers
			 throughout such area,
									during the 1-year period beginning on
			 the date on which the grant to the State was made under section 216.(5)Child Care
			 Provider Development and Retention Grant ProgramThe State plan
			 shall describe how the lead agency will determine the amounts of grants to be
			 made under section 216 in accordance with the following requirements:
							(A)Sufficient
			 amountsThe State shall demonstrate that the amounts of
			 individual grants to be made under section 216 will be sufficient—
								(i)to encourage child
			 care providers to improve their qualifications; and
								(ii)to retain
			 qualified child care providers in the child care field.
								(B)Amounts to
			 credentialed providersSuch grants made to eligible child care
			 providers who have a child development associate credential (or equivalent) and
			 who are employed full-time to provide child care services shall be in an amount
			 that is not less than $1,000 per year.
							(C)Amounts to
			 providers with higher levels of educationThe State shall make
			 such grants in amounts greater than $1,000 per year to eligible child care
			 providers who have higher levels of education than the education required for a
			 credential such as a child development associate credential (or equivalent),
			 according to the following requirements:
								(i)Providers with
			 baccalaureate degrees in relevant fieldsAn eligible child care
			 provider who has a baccalaureate degree in the area of child development or
			 early child education shall receive a grant under section 216 in an amount that
			 is not less than twice the amount of the grant that is made under section 216
			 to an eligible child care provider who has an associate of the arts degree in
			 the area of child development or early child education.
								(ii)Providers with
			 associate degreesAn eligible child care provider who has an
			 associate of the arts degree in the area of child development or early child
			 education shall receive a grant under section 216 in an amount that is not less
			 than 150 percent of the amount of the grant that is made under section 216 to
			 an eligible child care provider who has a child development associate
			 credential (or equivalent) and is employed full-time to provide child care
			 services.
								(iii)Other
			 providers with baccalaureate degrees
									(I)In
			 generalExcept as provided in subclause (II), an eligible child
			 care provider who has a baccalaureate degree in a field other than child
			 development or early child education shall receive a grant under section 216 in
			 an amount equal to the amount of the grant that is made under section 216 to an
			 eligible child care provider who has an associate of the arts degree in the
			 area of child development or early child education.
									(II)ExceptionIf
			 an eligible child care provider who has such a baccalaureate degree obtains
			 additional educational training in the area of child development or early child
			 education, as specified by the State, such provider shall receive a grant under
			 section 216 in an amount equal to the amount of the grant that is made under
			 section 216 to an eligible child care provider who has a baccalaureate degree
			 specified in clause (i).
									(D)Amounts to
			 full-time providersThe State shall make a grant under section
			 216 to an eligible child care provider who works full-time in a greater amount
			 than the amount of the grant that is made under section 216 to an eligible
			 child care provider who works part-time, based on the State definitions of
			 full-time and part-time work.
							(E)Amounts to
			 experienced providersThe State shall make grants under section
			 216 in progressively larger amounts to eligible child care providers to reflect
			 the number of years worked as child care providers.
							(6)Distribution of
			 child care provider scholarshipsThe State plan shall describe
			 how the lead agency will make grants for scholarships in compliance with
			 section 217 and shall specify the types of educational and training programs
			 for which the scholarship grants made under such section may be used, including
			 only programs that—
							(A)are administered
			 by institutions of higher education that are eligible to participate in student
			 financial assistance programs under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.); and
							(B)lead to a State or
			 nationally recognized credential in the area of child development or early
			 child education, an associate of the arts degree in the area of child
			 development or early child education, or a baccalaureate degree in the area of
			 child development or early child education.
							(7)Employer
			 contributionThe State plan shall describe how the lead agency
			 will encourage employers of child care providers to contribute to the
			 attainment of education goals by eligible child care providers who receive
			 grants under section 217.
						(8)SupplementationThe
			 State plan shall provide assurances that amounts received by the State to carry
			 out sections 216, 217, and 218 will be used only to supplement, and not to
			 supplant, Federal, State, and local funds otherwise available to support
			 existing services and activities (as of the date the amounts are used)
			 that—
							(A)encourage child
			 care providers to improve their qualifications and that promote the retention
			 of qualified child care providers in the child care field; or
							(B)provide health
			 benefits coverage for child care providers.
							216.Child Care
			 Provider Development and Retention Grant Program
					(a)In
			 generalA State that receives funds allotted under section 214
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of making grants to eligible child care providers
			 in accordance with this section, to improve the qualifications and promote the
			 retention of qualified child care providers.
					(b)Eligibility To
			 receive grantsTo be eligible to receive a grant under this
			 section, a child care provider shall—
						(1)have a child
			 development associate credential (or equivalent), an associate of the arts
			 degree in the area of child development or early child education, a
			 baccalaureate degree in the area of child development or early child education,
			 or a baccalaureate degree in an unrelated field; and
						(2)be employed as a
			 child care provider for not less than 1 calendar year, or (if the provider is
			 employed on the date of the eligibility determination in a child care program
			 that operates for less than a full calendar year) the program equivalent of 1
			 calendar year, ending on the date of the application for such grant, except
			 that not more than 3 months of education related to child development or to
			 early child education obtained during the corresponding calendar year may be
			 treated as employment that satisfies the requirements of this paragraph.
						(c)Preservation of
			 eligibilityA State shall not take into consideration whether a
			 child care provider is receiving, may receive, or may be eligible to receive
			 any funds or benefits under any other provision of this subtitle for purposes
			 of selecting eligible child care providers to receive grants under this
			 section.
					217.Child Care
			 Provider Scholarship Program
					(a)In
			 generalA State that receives funds allotted under section 214
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of making scholarship grants to eligible child
			 care providers in accordance with this section, to improve their educational
			 qualifications to provide child care services.
					(b)Eligibility
			 requirement for scholarship grantsTo be eligible to receive a
			 scholarship grant under this section, a child care provider shall be employed
			 as a child care provider for not less than 1 calendar year, or (if the provider
			 is employed on the date of the eligibility determination in a child care
			 program that operates for less than a full calendar year) the program
			 equivalent of 1 calendar year, ending on the date of the application for such
			 grant.
					(c)Selection of
			 granteesFor purposes of selecting eligible child care providers
			 to receive scholarship grants under this section and determining the amounts of
			 such grants, a State shall not—
						(1)take into
			 consideration whether a child care provider is receiving, may receive, or may
			 be eligible to receive any funds or benefits under any other provision of this
			 subtitle, or under any other Federal or State law that provides funds for
			 educational purposes; or
						(2)consider as
			 resources of such provider any funds such provider is receiving, may receive,
			 or may be eligible to receive under any other provision of this subtitle, under
			 any other Federal or State law that provides funds for educational purposes, or
			 from a private entity.
						(d)Cost-Sharing
			 requiredThe amount of a scholarship grant made under this
			 section to an eligible child care provider shall be less than the cost of the
			 educational or training program for which such grant is made.
					(e)Annual maximum
			 scholarship grant amountThe maximum aggregate dollar amount of a
			 scholarship grant made by a State to an eligible child care provider under this
			 section in a fiscal year shall be $1,500.
					218.Child care
			 provider health benefits coverage
					(a)Short
			 titleThis section may be cited as the Healthy Early Education Workforce Grant Program
			 Act.
					(b)DefinitionIn
			 this section, the terms dependent, domestic partner,
			 and spouse, used with respect to a State, have the meanings given
			 the terms by the State.
					(c)General
			 authorityA State that receives funds allotted under section 214
			 and made available to carry out this section shall expend such funds to pay for
			 the Federal share of the cost of providing access to affordable health benefits
			 coverage for—
						(1)eligible child
			 care providers; and
						(2)at the discretion
			 of the State involved, the spouses, domestic partners, and dependents of such
			 providers.
						(d)Permissible
			 activitiesIn carrying out subsection (c), the State may expend
			 such funds for any of the following:
						(1)To reimburse an
			 employer of an eligible child care provider, or the provider, for the
			 employer’s or provider’s share (or a portion of the share) of the premiums or
			 other costs for coverage under group or individual health plans.
						(2)To offset the cost
			 of enrolling eligible child care providers in public health benefits plans,
			 such as the medicaid program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.), the State children’s health insurance program under title XXI of such
			 Act (42 U.S.C. 1397aa et seq.), or public employee health benefit plans.
						(3)To otherwise
			 subsidize the cost of health benefits coverage for eligible child care
			 providers.
						(e)Eligibility
			 criteria for health benefits coverageThe State may establish
			 criteria to limit the child care providers who may receive benefits through the
			 allotment.
					(f)Selection of
			 granteesFor purposes of selecting eligible child care providers
			 to receive benefits under this section for a fiscal year, a State shall
			 give—
						(1)highest priority
			 to—
							(A)providers that
			 meet any applicable criteria established in accordance with subsection (e) and
			 received such assistance during the previous fiscal year; and
							(B)at the State’s
			 discretion, the spouses, domestic partners, and dependents of such providers;
			 and
							(2)second highest
			 priority to—
							(A)providers that
			 meet any applicable criteria established in accordance with subsection (e) and
			 are accredited by the National Association for the Education of Young Children
			 or the National Association for Family Child Care; and
							(B)at the State’s
			 discretion, the spouses, domestic partners, and dependents of such
			 providers.
							219.Annual
			 reportA State that receives
			 funds appropriated to carry out this subtitle for a fiscal year shall submit to
			 the Secretary, not later than 90 days after the end of such fiscal year, a
			 report—
					(1)specifying the
			 uses for which the State expended such funds, and the aggregate amount of funds
			 (including State funds) expended for each of such uses; and
					(2)containing
			 available data relating to grants made and benefits provided with such funds,
			 including—
						(A)the number of
			 eligible child care providers who received such grants and benefits;
						(B)the amounts of
			 such grants and benefits;
						(C)any other
			 information that describes or evaluates the effectiveness of this
			 subtitle;
						(D)the particular
			 geographical areas selected under section 215 for the purpose of making such
			 grants;
						(E)with respect to
			 grants made under section 216—
							(i)the number of
			 years grant recipients have been employed as child care providers;
							(ii)the level of
			 training and education of grant recipients;
							(iii)to the extent
			 practicable and available to the State, detailed information regarding the
			 salaries and other compensation received by grant recipients to provide child
			 care services before, during, and after receiving such grants;
							(iv)the number of
			 children who received child care services provided by grant recipients;
							(v)information on
			 family demographics of such children;
							(vi)the types of
			 settings described in subparagraphs (A), (B), and (C) of section 212(1) in
			 which grant recipients are employed; and
							(vii)the ages of the
			 children who received child care services provided by grant recipients;
							(F)with respect to
			 grants made under section 217—
							(i)the number of
			 years grant recipients have been employed as child care providers;
							(ii)the level of
			 training and education of grant recipients;
							(iii)to the extent
			 practicable and available to the State, detailed information regarding the
			 salaries and other compensation received by grant recipients to provide child
			 care services before, during, and after receiving such grants;
							(iv)the types of
			 settings described in subparagraphs (A), (B), and (C) of section 212(1) in
			 which grant recipients are employed;
							(v)the ages of the
			 children who received child care services provided by grant recipients;
							(vi)the number of
			 course credits or credentials obtained by grant recipients; and
							(vii)the amount of
			 time taken for completion of the educational and training programs for which
			 such grants were made; and
							(G)such other
			 information as the Secretary may require by rule.
						220.Evaluation of
			 health benefits programs by Secretary
					(a)EvaluationThe
			 Secretary shall conduct an evaluation of several State programs carried out
			 with grants made under section 218, representing various approaches to raising
			 the rate of child care providers with health benefits coverage.
					(b)Assessment of
			 impactsIn evaluating State programs under subsection (a), the
			 Secretary may consider any information appropriate to measure the success of
			 the programs, and shall assess the impact of the programs on the
			 following:
						(1)The rate of child
			 care providers with health benefits coverage.
						(2)The take-up rate
			 by eligible child care providers.
						(3)The turnover rate
			 in the child care field.
						(4)The average wages
			 paid to a child care provider.
						(c)ReportNot
			 later than 3 years after the date of enactment of this subtitle, the Secretary
			 shall prepare and submit a report to Congress containing the results of the
			 evaluation conducted under subsection (a), together with recommendations for
			 strengthening programs carried out with grants made under section 218.
					221.Authorization
			 of appropriations
					(a)Child care
			 provider development, retention, and scholarshipsThere are
			 authorized to be appropriated to carry out the activities described in sections
			 216 and 217 $500,000,000 for fiscal year 2012 and such sums as may be necessary
			 for each of fiscal years 2012 through 2016.
					(b)Child care
			 provider health benefits coverageThere is authorized to be
			 appropriated to carry out the activities described in section 218 $200,000,000
			 for fiscal year 2011 and such sums as may be necessary for each of fiscal years
			 2012 through 2016.
					CChild Care
			 Facilities Financing
				231.Short
			 titleThis subtitle may be
			 cited as the Child Care Facilities
			 Financing Act.
				232.Technical and
			 financial assistance grants
					(a)Grant
			 authorityThe Secretary may
			 make grants on a competitive basis to eligible entities in accordance with this
			 section.
					(b)Application
						(1)In
			 generalTo be eligible to receive a grant under subsection (a),
			 an eligible entity shall submit to the Secretary an application at such time,
			 in such form, and containing such information as the Secretary may require by
			 rule.
						(2)RequirementsThe Secretary shall issue rules that take
			 into account the experience and success of eligible entities in attracting
			 private financing and carrying out the types of activities for which grants
			 under subsection (a) are made.
						(c)PriorityIn making grants under subsection (a), the
			 Secretary shall give priority to an applicant—
						(1)that has
			 demonstrated experience—
							(A)providing technical or financial assistance
			 for the acquisition, construction, or renovation of child care
			 facilities;
							(B)providing
			 technical, financial, or managerial assistance to eligible child care
			 providers; and
							(C)securing private
			 sources of capital financing for child care or other low-income community
			 development; and
							(2)whose application
			 proposes to assist eligible recipients that serve—
							(A)low-income areas, including—
								(i)a community that—
									(I)is in a metropolitan area; and
									(II)has a median household income that is not
			 more than 80 percent of the median household income of the metropolitan area;
			 or
									(ii)a
			 community that—
									(I)is not in a metropolitan area; and
									(II)has a median income that is not more than
			 80 percent of the median household income of the State in which the community
			 is located; or
									(B)low-income individuals, including eligible
			 children.
							(d)Use of
			 funds
						(1)Capital
			 fundEach eligible entity
			 that receives a grant under subsection (a) shall deposit the grant amount into
			 a child care capital fund established by the eligible entity.
						(2)Payments from
			 fundsEach eligible entity
			 shall provide technical or financial assistance (in the form of loans, grants,
			 investments, guarantees, interest subsidies, and other appropriate forms of
			 assistance) to eligible recipients from the child care capital fund it
			 establishes to pay for—
							(A)the acquisition,
			 construction, or improvement of child care facilities;
							(B)equipment for
			 child care facilities; or
							(C)technical
			 assistance to eligible child care providers to help them undertake facilities
			 improvement and expansion projects.
							(3)Loan repayments
			 and investment proceedsAn
			 eligible entity that receives a loan repayment or investment proceeds from an
			 eligible recipient shall deposit such repayment or proceeds into the child care
			 capital fund of the eligible entity for use in accordance with this
			 section.
						(4)ApplicationTo obtain assistance from an eligible
			 entity, an eligible recipient shall prepare and submit an application to an
			 eligible entity at such time, in such form, and containing such information as
			 the eligible entity may require.
						233.DefinitionsAs used in this subtitle:
					(1)Child care
			 facilityThe term child care facility means a
			 structure used for the care and development of eligible children.
					(2)Child care
			 servicesThe term child
			 care services means child care and early childhood education.
					(3)Community
			 development financial institutionThe term community development
			 financial institution has the meaning given such term in section 103(5)
			 of the Community Development Banking and Financial Institutions Act of 1994 (12
			 U.S.C. 4702(5)).
					(4)Eligible child
			 care providerThe term
			 eligible child care provider has the meaning given such term in
			 section 658P of the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858n).
					(5)Eligible
			 childThe term eligible child has the meaning given
			 such term in section 658P of the Child Care and Development Block Grant Act of
			 1990 (42 U.S.C. 9858n).
					(6)Eligible
			 entityThe term “eligible
			 entity” means—
						(A)a community
			 development financial institution certified by the Department of Treasury;
			 or
						(B)an organization
			 that—
							(i)is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986;
							(ii)is
			 exempt from taxation under section 501(a) of such Code; and
							(iii)has demonstrated
			 experience in—
								(I)providing technical or financial assistance
			 for the acquisition, construction, or renovation of child care
			 facilities;
								(II)providing
			 technical, financial, or managerial assistance to eligible child care
			 providers; and
								(III)securing private
			 sources of capital financing for child care or other low-income community
			 development.
								(7)Eligible
			 recipientThe term “eligible
			 recipient” means—
						(A)an eligible child
			 care provider that provides child care services to an eligible child;
						(B)an organization
			 seeking to provide child care services to an eligible child; or
						(C)an organization
			 providing or seeking to provide child care services to low-income children as
			 determined by the Secretary.
						(8)EquipmentThe
			 term equipment includes—
						(A)machinery,
			 utilities, and built-in equipment, and any necessary structure to house them;
			 and
						(B)any other items necessary for the
			 functioning of a child care facility, including furniture, books, and program
			 materials.
						(9)Metropolitan
			 areaThe term
			 metropolitan area has the meaning given such term in section 102
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).
					(10)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
					234.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $50,000,000 for each
			 of the fiscal years 2012 through 2016.
				DBusiness Child
			 Care Incentive Grant Program
				241.Business child
			 care incentive grant program
					(a)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish a program to award grants to States,
			 on a competitive basis, to assist States in providing funds to encourage the
			 establishment and operation of employer operated child care programs.
					(b)ApplicationTo
			 be eligible to receive a grant under this section, a State shall prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including an
			 assurance that the funds required under subsection (e) will be provided.
					(c)Amount of
			 grantThe Secretary shall determine the amount of a grant to a
			 State under this section based on the population of children less than 5 years
			 of age in the State as compared to the population of all States receiving
			 grants under this section.
					(d)Use of
			 funds
						(1)In
			 generalA State shall use amounts provided under a grant awarded
			 under this section to provide assistance to businesses located in the State to
			 enable the businesses to establish and operate child care programs. Such
			 assistance may include—
							(A)technical
			 assistance in the establishment of a child care program;
							(B)assistance for the
			 startup costs related to a child care program;
							(C)assistance for the
			 training of child care providers;
							(D)scholarships for
			 low-income wage earners;
							(E)the provision of
			 services to care for sick children or to provide care to school aged
			 children;
							(F)the entering into
			 of contracts with local resource and referral or local health
			 departments;
							(G)assistance for
			 care for children with disabilities; or
							(H)assistance for any
			 other activity determined appropriate by the State.
							(2)ApplicationTo
			 be eligible to receive assistance from a State under this section, a business
			 shall prepare and submit to the State an application at such time, in such
			 manner, and containing such information as the State may require.
						(3)Preference
							(A)In
			 generalIn providing assistance under this section, a State shall
			 give priority to applicants that desire to form a consortium to provide child
			 care in a geographic area within the State where such care is not generally
			 available or accessible.
							(B)ConsortiumFor
			 purposes of subparagraph (A), a consortium shall be made up of 2 or more
			 entities that may include businesses, nonprofit agencies or organizations,
			 local governments, or other appropriate entities.
							(4)LimitationWith
			 respect to grant funds received under this section, a State may not provide in
			 excess of $100,000 in assistance from such funds to any single
			 applicant.
						(e)Matching
			 requirementTo be eligible to receive a grant under this section
			 a State shall provide assurances to the Secretary that, with respect to the
			 costs to be incurred by an entity receiving assistance in carrying out
			 activities under this section, the entity will make available (directly or
			 through donations from public or private entities) non-Federal contributions to
			 such costs in an amount equal to—
						(1)for the first
			 fiscal year in which the entity receives such assistance, not less than 50
			 percent of such costs ($1 for each $1 of assistance provided to the entity
			 under the grant);
						(2)for the second
			 fiscal year in which the entity receives such assistance, not less than
			 662/3 percent of such costs ($2 for each $1 of assistance
			 provided to the entity under the grant); and
						(3)for the third
			 fiscal year in which the entity receives such assistance, not less than 75
			 percent of such costs ($3 for each $1 of assistance provided to the entity
			 under the grant).
						(f)Requirements of
			 providersTo be eligible to receive assistance under a grant
			 awarded under this section a child care provider shall comply with all
			 applicable State and local licensing and regulatory requirements and all
			 applicable health and safety standards in effect in the State.
					(g)Administration
						(1)State
			 responsibilityA State shall have responsibility for
			 administering a grant awarded for the State under this section and for
			 monitoring entities that receive assistance under such grant.
						(2)AuditsA
			 State shall require each entity receiving assistance under the grant awarded
			 under this section to conduct an annual audit with respect to the activities of
			 the entity. Such audits shall be submitted to the State.
						(3)Misuse of
			 funds
							(A)RepaymentIf
			 the State determines, through an audit or otherwise, that an entity receiving
			 assistance under a grant awarded under this section has misused the assistance,
			 the State shall notify the Secretary of the misuse. The Secretary, upon such a
			 notification, may seek from such an entity the repayment of an amount equal to
			 the amount of any such misused assistance plus interest.
							(B)Appeals
			 processThe Secretary shall by regulation provide for an appeals
			 process with respect to repayments under this paragraph.
							(h)Reporting
			 requirements
						(1)2-year
			 study
							(A)In
			 generalNot later than 2 years after the date on which the
			 Secretary first awards grants under this section, the Secretary shall conduct a
			 study to determine—
								(i)the capacity of
			 entities to meet the child care needs of communities within States;
								(ii)the kinds of
			 partnerships that are being formed with respect to child care at the local
			 level to carry out programs funded under this section; and
								(iii)who is using the
			 programs funded under this section and the income levels of such
			 individuals.
								(B)ReportNot
			 later than 28 months after the date on which the Secretary first awards grants
			 under this section, the Secretary shall prepare and submit to the appropriate
			 committees of Congress a report on the results of the study conducted in
			 accordance with subparagraph (A).
							(2)4-year
			 study
							(A)In
			 generalNot later than 4 years after the date on which the
			 Secretary first awards grants under this section, the Secretary shall conduct a
			 study to determine the number of child care facilities funded through entities
			 that received assistance through a grant awarded under this section that remain
			 in operation and the extent to which such facilities are meeting the child care
			 needs of the individuals served by such facilities.
							(B)ReportNot
			 later than 52 months after the date on which the Secretary first awards grants
			 under this section, the Secretary shall prepare and submit to the appropriate
			 committees of Congress a report on the results of the study conducted in
			 accordance with subparagraph (A).
							(i)DefinitionIn
			 this section, the term business means an employer who employed an
			 average of at least 2 employees on business days during the preceding calendar
			 year.
					(j)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section, $60,000,000 for the period of fiscal years 2012 through 2016.
						(2)Evaluations and
			 administrationWith respect to the total amount appropriated for
			 such period in accordance with this subsection, not more than $5,000,000 of
			 that amount may be used for expenditures related to conducting evaluations
			 required under, and the administration of, this section.
						(k)Termination of
			 programThe program established under subsection (a) shall
			 terminate on September 30, 2017.
					IIIPre-school,
			 in-school, and after school assistance
			AUniversal
			 Prekindergarten Act
				301.Short
			 titleThis subtitle may be
			 cited as the Universal Prekindergarten
			 Act.
				302.PurposeThe purpose of this subtitle is to ensure
			 that all children 3, 4, and 5 years old have access to a high-quality full-day,
			 full-calendar-year prekindergarten program by providing grants to States to
			 assist in developing a universal prekindergarten program that is voluntary and
			 free-of-charge.
				303.Prekindergarten
			 grant program authorizationThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Education, shall provide grants to an
			 agency designated by each State (hereafter in this subtitle referred to as the
			 designated State agency) for the development of high-quality
			 full-day, full-calendar-year universal prekindergarten programs for all
			 children 3, 4, and 5 years old in the State.
				304.State
			 requirements
					(a)State matching
			 fundsFederal funds made available to a designated State agency
			 under this subtitle shall be matched at least 20 percent by State funds.
					(b)State
			 applicationTo be eligible to receive funds under this subtitle,
			 a designated State agency shall submit an application at such time, in such
			 manner, and containing such information as the Secretary of Health and Human
			 Services may require. The application shall include the following:
						(1)How the designated
			 State agency, in overseeing the State’s universal prekindergarten program, will
			 coordinate with other State agencies responsible for early childhood education
			 and health programs.
						(2)A State plan to
			 establish and implement a statewide universal prekindergarten program, in
			 accordance with subsection (c).
						(c)State
			 planThe State plan required under subsection (b)(2) shall
			 include each of the following:
						(1)A description of
			 the universal prekindergarten program that will be established and how it will
			 support children’s cognitive, social, emotional, and physical
			 development.
						(2)A statement of the
			 goals for universal prekindergarten programs and how program outcomes will be
			 measured.
						(3)A description
			 of—
							(A)how funding will
			 be distributed to eligible prekindergarten program providers based on the need
			 for early childhood education in each geographical area served by such
			 providers; and
							(B)how the designated
			 State agency will involve representatives of early childhood program providers
			 (including child care providers, Head Start programs, and State and local
			 agencies) that sponsor programs addressing children 3, 4, and 5 years
			 old.
							(4)A description of
			 how the designated State agency will coordinate with existing State-funded
			 prekindergarten programs, federally funded programs (such as Head Start
			 programs), public school programs, and child care providers.
						(5)A description of
			 how an eligible prekindergarten program provider may apply to the designated
			 State agency for funding under this Act.
						(6)A plan to address
			 the shortages of qualified early childhood education teachers, including how to
			 increase such teachers’ compensation to be comparable to that of public school
			 teachers.
						(7)How the designated
			 State agency will provide ongoing professional development opportunities to
			 help increase the number of teachers in early childhood programs who meet the
			 State’s education or credential requirements for prekindergarten
			 teachers.
						(8)A plan to address
			 how the universal prekindergarten program will meet the needs of children with
			 disabilities, limited English proficiency, and other special needs.
						(9)A plan to provide
			 transportation to children to and from the universal prekindergarten
			 program.
						(10)A description of
			 how the State will provide the 20 percent match of Federal funds.
						(d)AdministrationA
			 designated State agency may not use more than 5 percent of a grant under this
			 subtitle for costs associated with State administration of the program under
			 this subtitle.
					305.Local
			 requirements
					(a)In
			 generalAn eligible prekindergarten program provider receiving
			 funding under this subtitle shall—
						(1)maintain a maximum
			 class size of 20 children;
						(2)maintain a ratio
			 of not more than 10 children for each member of the teaching staff;
						(3)(A)ensure that all
			 prekindergarten teachers meet the requirements for teachers at a State-funded
			 prekindergarten program under an applicable State law; and
							(B)document that the State is
			 demonstrating significant progress in assisting prekindergarten teachers on
			 working toward a bachelor of arts degree with training in early childhood
			 development or early childhood education;
							(4)(A)be accredited by a
			 national organization with demonstrated experience in accrediting
			 prekindergarten programs; or
							(B)provide assurances that it shall
			 obtain such accreditation not later than 3 years after first receiving funding
			 under this subtitle; and
							(5)meet applicable
			 State and local child care licensing health and safety standards.
						(b)Local
			 applicationEligible prekindergarten program providers desiring
			 to receive funding under this subtitle shall submit an application to the
			 designated State agency overseeing funds under this subtitle containing the
			 following:
						(1)A description of
			 the prekindergarten program.
						(2)A statement of the
			 demonstrated need for a program, or an enhanced or expanded program, in the
			 area served by the eligible prekindergarten program provider.
						(3)A description of
			 the age-appropriate and developmentally appropriate educational curriculum to
			 be provided that will help children be ready for school and assist them in the
			 transition to kindergarten.
						(4)A description of
			 how the eligible prekindergarten program provider will collaborate with
			 existing community-based child care providers and Head Start programs.
						(5)A description of
			 how students and families will be assisted in obtaining supportive services
			 available in their communities.
						(6)A plan to promote
			 parental involvement in the prekindergarten program.
						(7)A description of
			 how teachers will receive ongoing professional development in early childhood
			 development and education.
						(8)An assurance that
			 prekindergarten programs receiving funds under this subtitle provide the data
			 required in section 7(c).
						306.Professional
			 development set-aside
					(a)In
			 generalA designated State agency may set aside up to 5 percent
			 of a grant under this subtitle for ongoing professional development activities
			 for teachers and staff at prekindergarten programs that wish to participate in
			 the universal prekindergarten grant program under this subtitle. A designated
			 State agency using the set-aside for professional development must include in
			 its application the following:
						(1)A description of
			 how the designated State agency will ensure that eligible prekindergarten
			 program providers in a range of settings (including child care providers, Head
			 Start programs, and schools) will participate in the professional development
			 programs.
						(2)An assurance that,
			 in developing its application and in carrying out its program, the professional
			 development provider has consulted, and will consult, with relevant agencies,
			 early childhood organizations, early childhood education experts, and early
			 childhood program providers.
						(3)A description of
			 how the designated State agency will ensure that the professional development
			 is ongoing and accessible to educators in all geographic areas of the State,
			 including by the use of advanced educational technologies.
						(4)A description of
			 how the designated State agency will ensure that such set-aside funds will be
			 used to pay the cost of additional education and training.
						(5)A description of
			 how the designated State agency will work with other agencies and institutions
			 of higher education to provide scholarships and other financial assistance to
			 prekindergarten staff.
						(6)A description of
			 how the State educational agency will provide a financial incentive, such as a
			 financial stipend or a bonus, to educators who participate in and complete such
			 professional development.
						(7)A description of
			 how the professional development activities will be carried out, including the
			 following:
							(A)How programs and
			 educators will be selected to participate.
							(B)How professional
			 development providers will be selected, based on demonstrated experience in
			 providing research-based professional development to early childhood
			 educators.
							(C)The types of
			 research-based professional development activities that will be carried out in
			 all domains of children’s physical, cognitive, social, and emotional
			 development and on early childhood pedagogy.
							(D)How the program
			 will train early childhood educators to meet the diverse educational needs of
			 children in the community, especially children who have limited English
			 proficiency, disabilities, and other special needs.
							(E)How the program
			 will coordinate with and build upon, but not supplant or duplicate, early
			 childhood education professional development activities that exist in the
			 community.
							(b)Uses of
			 fundsFunds set aside under this section may be used for ongoing
			 professional development—
						(1)to provide
			 prekindergarten teachers and staff with the knowledge and skills for the
			 application of recent research on child cognitive, social, emotional, and
			 physical development, including language and literacy development, and on early
			 childhood pedagogy;
						(2)to provide the
			 cost of education needed to obtain a credential or degree with specific
			 training in early childhood development or education;
						(3)to work with
			 children who have limited English proficiency, disabilities, and other special
			 needs; and
						(4)to select and use
			 developmentally appropriate screening and diagnostic assessments to improve
			 teaching and learning and make appropriate referrals for services to support
			 prekindergarten children’s development and learning.
						307.Reporting
					(a)Report by
			 SecretaryFor each year in which funding is provided under this
			 subtitle, the Secretary of Health and Human Services shall submit an annual
			 report to the Congress on the implementation and effectiveness of the universal
			 prekindergarten program under this subtitle.
					(b)Report by
			 designated State agencyEach designated State agency that
			 provides grants to eligible prekindergarten program providers under this
			 subtitle shall submit to the Secretary an annual report on the implementation
			 and effectiveness of the programs in the State supported under this subtitle.
			 Such report shall contain such additional information as the Secretary may
			 reasonably require.
					(c)Report by grant
			 recipientEach eligible prekindergarten program provider that
			 receives a grant under this subtitle shall submit to the designated State
			 agency an annual report that includes, with respect to the program supported by
			 such grant, the following:
						(1)A description of
			 the type of program and a statement of the number and ages of children served
			 by the program, as well as the number and ages of children with a disability or
			 a native language other than English.
						(2)A description of
			 the qualifications of the program staff and the type of ongoing professional
			 development provided to such staff.
						(3)A statement of all
			 sources of Federal, State, local, and private funds received by the
			 program.
						(4)A description of
			 the curricula, materials, and activities used by the program to support early
			 childhood development and learning.
						(5)Such other
			 information as the designated State agency may reasonably require.
						308.Federal funds
			 supplementaryFunds made
			 available under this subtitle may not be used to supplant other Federal, State,
			 local, or private funds that would, in the absence of such Federal funds, be
			 made available for the program assisted under this subtitle.
				309.DefinitionsIn this subtitle:
					(1)The term
			 eligible prekindergarten program provider means a prekindergarten
			 program provider that is—
						(A)a school;
						(B)supported,
			 sponsored, supervised, or carried out by a local educational agency;
						(C)a Head Start
			 program; or
						(D)a child care
			 provider.
						(2)The term
			 prekindergarten program means a program serving children 3, 4, and
			 5 years old that supports children’s cognitive, social, emotional, and physical
			 development and helps prepare those children for the transition to
			 kindergarten.
					(3)The term
			 local educational agency has the meaning given that term in the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.).
					(4)The term
			 prekindergarten teacher means an individual who has received, or
			 is working toward, a bachelor of arts degree in early childhood
			 education.
					310.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle—
					(1)$10,000,000,000
			 for fiscal year 2012;
					(2)$20,000,000,000
			 for fiscal year 2013;
					(3)$30,000,000,000
			 for fiscal year 2014;
					(4)$40,000,000,000
			 for fiscal year 2015; and
					(5)$50,000,000,000
			 for fiscal year 2016.
					BUniversal Free
			 School Breakfast Program
				311.Universal free
			 school breakfast program
					(a)Free breakfast
			 and universal eligibilitySection 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773) is amended to read as follows:
						
							4.School breakfast
				program authorization
								(a)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to enable the Secretary to carry out a program to assist
				States and the Department of Defense to initiate, maintain, or expand nonprofit
				breakfast programs to provide free breakfasts to school children without regard
				to family income in all schools which make application for participation and
				agree to carry out a nonprofit free breakfast program in accordance with this
				Act. Appropriations and expenditures for this Act shall be considered Health
				and Human Services functions for budget purposes rather than functions of
				Agriculture.
								(b)Apportionment to
				States
									(1)(A)In
				generalThe Secretary shall make breakfast payments to each State
				educational agency each fiscal year, at such times as the Secretary may
				determine, from the sums appropriated for such purpose, in an amount equal to
				the product obtained by multiplying—
											(i)the number of breakfasts served
				free during such fiscal year to children in schools in such States which
				participate in the school breakfast program under agreements with such State
				educational agency; by
											(ii)the national breakfast payment as
				prescribed in paragraph (2) of this subsection.
											(B)AgreementsThe
				agreements described in subparagraph (A)(i) shall be permanent agreements that
				may be amended as necessary. Nothing in the preceding sentence shall be
				construed to limit the ability of the State educational agency to suspend or
				terminate any such agreement in accordance with regulations prescribed by the
				Secretary.
										(2)National
				breakfast paymentThe national payment for each breakfast shall
				be $1.40 (as adjusted each July 1 pursuant to section 11(a)(3)(B) of the
				Richard B. Russell National School Lunch
				Act (42 U.S.C. 1759a(a)(3)(B))).
									(3)LimitationNo
				breakfast payment may be made under this subsection for any breakfast served by
				a school unless such breakfast consists of a combination of foods which meet
				the minimum nutritional requirements prescribed by the Secretary under
				subsection (e) of this section.
									(4)Nutrition
				quality adjustmentThe Secretary shall increase by 6 cents the
				annually adjusted payment for each breakfast served under this Act and section
				17 of the Richard B. Russell National School
				Lunch Act. These funds shall be used to assist States, to the extent
				feasible, in improving the nutritional quality of the breakfasts.
									(5)Agricultural
				commoditiesNotwithstanding any other provision of law, whenever
				stocks of agricultural commodities are acquired by the Secretary or the
				Commodity Credit Corporation and are not likely to be sold by the Secretary or
				the Commodity Credit Corporation or otherwise used in programs of commodity
				sale or distribution, the Secretary shall make such commodities available to
				school food authorities and eligible institutions serving breakfasts under this
				Act in a quantity equal in value to not less than 3 cents for each breakfast
				served under this Act.
									(6)Effect on
				expendituresExpenditures of funds from State and local sources
				for the maintenance of the breakfast program shall not be diminished as a
				result of funds or commodities received under paragraph (4) or (5).
									(c)State
				disbursement to schoolsFunds paid to any State during any fiscal
				year for the purpose of this section shall be disbursed by the State
				educational agency, in accordance with such agreements approved by the
				Secretary as may be entered into by such State agency and the schools in the
				State, to those schools in the State which the State educational agency,
				determines are eligible to participate in the school breakfast program.
								(d)Participation by
				schools
									(1)Requirements for
				participationTo be eligible to participate in the school
				breakfast program under this section, a school food authority shall—
										(A)agree to serve all
				breakfasts at no charge to all students who wish to participate without regard
				to family income in all participating schools; and
										(B)meet all other
				requirements that the Secretary may reasonably establish.
										(2)Start-up
				assistanceThe Secretary is authorized to provide additional
				assistance to schools not participating in the school breakfast program prior
				to the enactment of the Family and Workplace
				Balancing Act of 2011 in order to assist such schools to begin
				participation in the school breakfast program under this section.
									(3)State
				educational agency assistanceEach State educational agency shall
				assist schools not participating in the school breakfast program prior to the
				enactment of the Family and Workplace
				Balancing Act of 2011 to enter into agreements with such agencies
				in order to participate in the school breakfast program under this
				section.
									(e)Nutritional and
				other program requirements
									(1)Minimum
				nutritional requirementsBreakfasts served by schools
				participating in the school breakfast program under this section shall consist
				of a combination of foods and shall meet minimum nutritional requirements
				prescribed by the Secretary on the basis of tested nutritional research, except
				that the minimum nutritional requirements shall be measured by not less than
				the weekly average of the nutrient content of school breakfasts.
									(2)Technical
				assistance and trainingThe Secretary shall provide through State
				educational agencies technical assistance and training, including technical
				assistance and training in the preparation of foods high in complex
				carbohydrates and lower-fat versions of foods commonly used in the school
				breakfast program established under this section, to schools participating in
				the school breakfast program to assist the schools in complying with the
				nutritional requirements prescribed by the Secretary pursuant to paragraph (1)
				and in providing appropriate meals to children with medically certified special
				dietary needs.
									(3)Option versus
				serveAt the option of a local school food authority, a student
				in a school under the authority that participates in the school breakfast
				program under this Act may be allowed to refuse not more than one item of a
				breakfast that the student does not intend to consume. A refusal of an offered
				food item shall not affect the amount of payments made under this Act to a
				school for the
				breakfast.
									.
					(b)Technical
			 amendments
						(1)Child Nutrition Act of
			 1966Section 20 of the Child Nutrition Act of 1966 (42 U.S.C. 1789)
			 is amended by striking subsection (b) and redesignating subsections (c) through
			 (e) as subsections (b) through (d), respectively.
						(2)Richard B.
			 Russell National School Lunch
			 ActThe Richard B. Russell
			 National School Lunch Act is
			 amended—
							(A)in section
			 11(a)(1)—
								(i)in
			 subparagraph (C), by striking or breakfasts each place it
			 appears;
								(ii)in
			 subparagraph (C)(i)(I), by striking or in the case of a school
			 and all that follows through 4 successive school years;
								(iii)in
			 subparagraph (D)(iii), by striking , or for free and reduced price
			 lunches and breakfasts,;
								(iv)in
			 subparagraph (D)(iv), by striking or school breakfast;
								(v)in
			 subparagraph (E)(i)(I), by striking or in the case of a school
			 and all that follows through 4 successive school years;
			 and
								(vi)in
			 subparagraph (E)(i)(II)—
									(I)by striking
			 or breakfasts both places it appears; and
									(II)by striking
			 or school breakfast;
									(B)in section
			 11(a)(3)(A)—
								(i)by
			 striking clause (iii); and
								(ii)by
			 redesignating clause (iv) as clause (iii);
								(C)in section
			 13(a)(1)(C), by striking or breakfasts; and
							(D)in section
			 17—
								(i)in
			 subsection (c), by striking paragraph (2), and redesignating paragraphs (3)
			 through (6) as paragraphs (2) through (5), respectively; and
								(ii)in
			 subsection (f)(3)(E)(ii)(I), by striking meals and inserting
			 lunches.
								CAfterschool
			 Education Enhancement Act
				341.Short
			 titleThis subtitle may be
			 cited as the Afterschool Education
			 Enhancement Act.
				342.Amendments
			 regarding 21st Century community learning centersPart B of title IV of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7171 et seq.) is amended—
					(1)in subsection (a)
			 of section 4203—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13), respectively;
			 and
						(2)in section
			 4204—
						(A)in paragraph (2)
			 of subsection (b)—
							(i)by
			 striking subparagraph (F); and
							(ii)by
			 redesignating subparagraphs (G) through (N) as subparagraphs (F) through (M),
			 respectively; and
							(B)by amending
			 paragraph (1) of subsection (i) to read as follows:
							
								(1)In
				generalIn awarding grants under this part, a State educational
				agency shall give priority to applications submitted jointly by eligible
				entities consisting of not less than—
									(A)1 local
				educational agency receiving funds under part A of title I; and
									(B)1 community-based
				organization or other public or private
				entity.
									.
						IVImproving the
			 workplace for families
			APart-Time and
			 Temporary Workers Benefits
				401.Treatment of
			 employees working at less than full-time under participation, vesting, and
			 accrual rules governing pension plans
					(a)Participation
			 rules
						(1)In
			 generalSection 202(a)(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the
			 following new subparagraph:
							
								(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the 12-month period referred to in
				subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of
				500 hours of service within such period shall be treated as completion of 1,000
				hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(2)Conforming
			 amendmentSection 204(b)(1)(E) of such Act (29 U.S.C.
			 1054(b)(1)(E)) is amended by striking section 202(a)(3)(A) and
			 inserting subparagraphs (A) and (E) of section 202(a)(3).
						(b)Vesting
			 rules
						(1)In
			 generalSection 203(b)(2) of such Act (29 U.S.C. 1053(b)(2)) is
			 amended by adding at the end the following new subparagraph:
							
								(E)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of
				500 hours of service within such period shall be treated as completion of 1,000
				hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(2)1-year breaks in
			 serviceSection 203(b)(3) of such Act (29 U.S.C. 1053(b)(3)) is
			 amended by adding at the end the following new subparagraph:
							
								(F)(i)For purposes of this paragraph, in the case
				of any employee who, as of the beginning of the period designated by the plan
				pursuant to subparagraph (A)—
										(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
										(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
										completion of
				250 hours of service within such period shall be treated as completion of 500
				hours of service.(ii)For purposes of this subparagraph,
				the extent to which employment in any type of position customarily constitutes
				less than 1,000 hours of service per year shall be determined with respect to
				each pension plan in accordance with such regulations as the Secretary may
				prescribe providing for consideration of facts and circumstances peculiar to
				the work-force constituting the participants in such
				plan.
									.
						(c)Accrual
			 rulesSection 204(b)(4)(C) of such Act (29 U.S.C. 1054(b)(4)(C))
			 is amended—
						(1)by inserting
			 (i) after (C); and
						(2)by adding at the
			 end the following new clauses:
							
								(ii)For purposes of this subparagraph,
				in the case of any employee who, as of the beginning of the period designated
				by the plan pursuant to clause (i)—
									(I)has customarily completed 500 or more
				hours of service per year but less than 1,000 hours of service per year,
				or
									(II)is employed in a type of position in
				which employment customarily constitutes 500 or more hours of service per year
				but less than 1,000 hours of service per year,
									completion of 500 hours of service
				within such period shall be treated as completion of 1,000 hours of
				service.(iii)For purposes of clause (ii), the
				extent to which employment in any type of position customarily constitutes less
				than 1,000 hours of service per year shall be determined with respect to each
				pension plan in accordance with such regulations as the Secretary may prescribe
				providing for consideration of facts and circumstances peculiar to the
				work-force constituting the participants in such
				plan.
								.
						402.Treatment of
			 employees working at less than full-time under group health plans
					(a)In
			 generalPart 2 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended—
						(1)by redesignating
			 section 211 (29 U.S.C. 1061) as section 212; and
						(2)by inserting after
			 section 210 (29 U.S.C. 1060) the following new section:
							
								211.Treatment of
				part-time workers under group health plans
									(a)In
				generalA reduction in the employer-provided premium under a
				group health plan with respect to any employee for any period of coverage
				solely because the employee’s customary employment is less than full-time may
				be provided under such plan only if the employee is described in subsection (b)
				and only to the extent permitted under subsection (c).
									(b)Reductions
				applicable to employees working less than full-Time
										(1)In
				generalAn employee is described in this subsection if such
				employee, as of the beginning of the period of coverage referred to in
				subsection (a)—
											(A)has customarily
				completed less than 30 hours of service per week, or
											(B)is employed in a
				type of position in which employment customarily constitutes less than 30 hours
				of service per week.
											(2)RegulationsFor
				purposes of paragraph (1), whether employment in any type of position
				customarily constitutes less than 30 hours of service per week shall be
				determined with respect to each group health plan in accordance with such
				regulations as the Secretary may prescribe providing for consideration of facts
				and circumstances peculiar to the work-force constituting the participants in
				such plan.
										(c)Amount of
				permissible reductionThe employer-provided premium under a group
				health plan with respect to any employee for any period of coverage, after the
				reduction permitted under subsection (a), shall not be less than a ratable
				portion of the employer-provided premium which would be provided under such
				plan for such period of coverage with respect to an employee who completes 30
				hours of service per week.
									(d)DefinitionsFor
				purposes of this section—
										(1)Group health
				planThe term group health plan has the meaning
				provided such term in section 607(1).
										(2)Employer-provided
				premium
											(A)In
				generalThe term employer-provided premium under a
				plan for any period of coverage means the portion of the applicable premium
				under the plan for such period of coverage which is attributable under the plan
				to employer contributions.
											(B)Applicable
				premiumFor purposes of subparagraph (A), in determining the
				applicable premium of a group health plan, principles similar to the principles
				applicable under section 604 shall
				apply.
											.
						(b)Conforming
			 amendments
						(1)Section 201(1) of
			 such Act (29 U.S.C. 1051(1)) is amended by inserting , except with
			 respect to section 211 before the semicolon.
						(2)The table of
			 contents in section 1 of such Act is amended by striking the item relating to
			 section 211 and inserting the following new items:
							
								
									211. Treatment of part-time workers under
				group health plans.
									212. Effective
				date.
								
								.
						403.Expansion of
			 definition of employee to include certain individuals whose services are leased
			 or contracted forParagraph
			 (6) of section 3 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(6)) is amended—
					(1)by inserting
			 (A) after (6); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Such term includes, with respect to
				any employer, any person who is not an employee (within the meaning of
				subparagraph (A)) of such employer and who provides services to such employer,
				if—
								(i)such person has (pursuant to an
				agreement with such employer or any other person) performed such services for
				such employer (or for such employer and related persons (within the meaning of
				section 144(a)(3) of the Internal Revenue Code of 1986)) for a period of at
				least 1 year (6 months in the case of core health benefits) at the rate of at
				least 500 hours of service per year, and
								(ii)such services are of a type
				historically performed, in the business field of the employer, by employees
				(within the meaning of subparagraph
				(A)).
								.
					404.Effective
			 dates
					(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this subtitle shall apply with respect to plan years beginning on or after
			 January 1, 2012.
					(b)Special rule for
			 collectively bargained plansIn the case of a plan maintained
			 pursuant to 1 or more collective bargaining agreements between employee
			 representatives and 1 or more employers ratified on or before the date of the
			 enactment of this Act, subsection (a) shall be applied to benefits pursuant to,
			 and individuals covered by, any such agreement by substituting for
			 January 1, 2012 the date of the commencement of the first plan
			 year beginning on or after the earlier of—
						(1)the later
			 of—
							(A)January 1, 2012,
			 or
							(B)the date on which
			 the last of such collective bargaining agreements terminates (determined
			 without regard to any extension thereof after the date of the enactment of this
			 Act), or
							(2)January 1,
			 2014.
						(c)Plan
			 amendmentsIf any amendment made by this subtitle requires an
			 amendment to any plan, such plan amendment shall not be required to be made
			 before the first plan year beginning on or after January 1, 2012, if—
						(1)during the period
			 after such amendment made by this Act takes effect and before such first plan
			 year, the plan is operated in accordance with the requirements of such
			 amendment made by this subtitle, and
						(2)such plan
			 amendment applies retroactively to the period after such amendment made by this
			 subtitle takes effect and such first plan year.
						A plan shall not be treated as
			 failing to provide definitely determinable benefits or contributions, or to be
			 operated in accordance with the provisions of the plan, merely because it
			 operates in accordance with this subsection.BUnited States
			 Business Telework Act
				411.Short
			 titleThis subtitle may be
			 cited as the United States Business
			 Telework Act.
				412.Telework pilot
			 program
					(a)ProgramIn
			 accordance with this subtitle, the Secretary of Labor shall conduct, in not
			 more than 5 States, a pilot program to raise awareness about telework among
			 employers and to encourage such employers to offer telework options to
			 employees.
					(b)Permissible
			 activitiesIn carrying out the pilot program, the Secretary is
			 encouraged to—
						(1)produce
			 educational materials and conduct presentations designed to raise awareness of
			 the benefits and the ease of telework;
						(2)conduct outreach
			 to businesses that are considering offering telework options;
						(3)acquire telework
			 technologies and equipment to be used for demonstration purposes; and
						(4)ensure that
			 expectant and new mothers who are employed by businesses that participate in
			 the pilot program are given the option to telework during the 1-year period
			 after the date of birth.
						413.Report to
			 CongressNot later than 2
			 years after the first date on which funds are appropriated to carry out this
			 subtitle, the Secretary shall transmit to the Congress a report containing the
			 results of an evaluation of the pilot program and any recommendations as to
			 whether the pilot program, with or without modification, should be
			 expanded.
				414.DefinitionIn this subtitle, the term
			 telework means the performance of any portion of work functions by
			 an employee outside the normal place of business under circumstances which
			 reduce or eliminate the need to commute.
				415.TerminationThe pilot program shall terminate 2 years
			 after the first date on which funds are appropriated to carry out this
			 subtitle.
				416.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $5,000,000 to carry out this subtitle.
				
